Exhibit 10.1

DATE OF LEASE EXECUTION:  January 3, 2007


ARTICLE I


REFERENCE DATA


1.1                               SUBJECTS REFERRED TO:

Each reference in this Lease to any of the following subjects shall be construed
to incorporate the data stated for that subject in this Section 1.1:

LANDLORD:

Farley White Wiggins, LLC

 

 

MANAGER:

Farley White Management Company, LLC, or such other manager appointed by
Landlord from time to time

 

 

 

LANDLORD’S ADDRESS:

 

c/o Farley White Interests
155 Federal Street, Suite 1200
Boston, MA 02110
Facsimile Number: 617-482-5509

 

 

 

with a copy to:

 

 

 

Wilmer Cutler Pickering Hale and Dorr LLP
60 State Street
Boston, MA 02109
Facsimile Number: 617-526-5000

 

 

LANDLORD’S CONSTRUCTION REPRESENTATIVE:

Roger W. Altreuter
617-654-9411

 

 

TENANT:

Anika Therapeutics, Inc., a Massachusetts corporation

 


--------------------------------------------------------------------------------




 

TENANT’S ADDRESS:

Anika Therapeutics, Inc.
160 New Boston Street
Woburn, MA 01801
Attention: Charles H. Sherwood

 

 

 

With a copy to:

 

 

 

Goodwin Procter LLP
Exchange Place
Boston, MA 02109
Attention: David H. Henken, Esq.

 

 

TENANT’S CONSTRUCTION REPRESENTATIVE:

Frank Luppino
(781) 932-6616 ext. 136

 

 

LOT:

The land known and numbered as 32 Wiggins Ave., Bedford, Massachusetts, more
particularly described on Exhibit A.

 

 

BUILDING AND PREMISES:

The building known and numbered as 32 Wiggins Ave., Bedford, Massachusetts
located on the Lot.

 

 

RENTABLE FLOOR AREA OF THE BUILDING PREMISES:

134,000 square feet, which the parties agree shall be conclusive for all
purposes hereunder

 

 

TENANT ACCESS DATE:

The Date of Lease Execution.

 

 

TERM COMMENCEMENT DATE:

The earlier of (x) the later of (i) May 1, 2007 and (ii) the date of Substantial
Completion of Landlord’s Work, as more particularly described in Section 3.1 and
(y) the date Tenant occupies any portion of the Premises for the conduct of
business. Promptly upon the occurrence of the Term Commencement Date, Tenant
shall, upon Landlord’s request execute and deliver a Memorandum of Term
Commencement Date in the form of Exhibit F.

 

 

TERM:

Commencing on the Term Commencement Date, a period of ten (10) years, plus
six (6) months. The Term may be extended in accordance with the provisions of
Section 2.3.

 

2


--------------------------------------------------------------------------------




 

ANNUAL BASE RENT:

From the Commencement Date through the date which is one day prior to the
first (1st) anniversary of the Commencement Date: $312,500 per annum, payable in
monthly installments of $26,041.67.

 

 

 

From the first (1st) anniversary of the Commencement Date through July 31, 2010:
$562,500 per annum, payable in monthly installments of $46,875.

 

 

 

From August 1, 2010 through the date which is one day prior to the fifth (5th)
anniversary of the Commencement Date: $837,500 per annum, payable in monthly
installments of $69,791.67.

 

 

 

From the sixth (6th) anniversary of the Commencement Date through to the
expiration of the Term: $971,500 per annum, payable in monthly installments of
$80,958.33.

 

 

 

In the event the Term Commencement Date occurs on a date other than the first
day of the month, Tenant shall pay Annual Fixed Rent on the Term Commencement
Date, prorated for the number of days between the Term Commencement Date and the
last date of the month in which the Term Commencement Date occurs (inclusive of
both dates).

 

 

SECURITY DEPOSIT AMOUNT:

$206,250

 

 

PERMITTED USES:

Subject to compliance by Tenant with local zoning by-laws, general offices,
laboratory, medical product manufacturing, research and development, warehousing
and any other lawful purpose accessory to the aforesaid principal uses.

 

 

COMMERCIAL GENERAL LIABILITY INSURANCE:

$3,000,000 combined single limit per occurrence; $3,000,000 annual aggregate.

 

 

BROKERS:

McCall & Almy, Inc. and Cushman & Wakefield

 

3


--------------------------------------------------------------------------------





 


1.2                               EXHIBITS.

The exhibits listed below in this section are incorporated in this Lease by
reference and are to be construed as part of this Lease:

EXHIBIT A

Description of Lot

 

 

EXHIBIT B

Plans and Specifications Describing Landlord’s Work

 

 

EXHIBIT C

Plans and Specifications describing Landscaping Improvement to be done by
Landlord

 

 

EXHIBIT D

Rules and Regulations

 

 

EXHIBIT E

Form of Tenant Estoppel Certificate

 

 

EXHIBIT F

Form of Memorandum of Term Commencement Date

 

 

EXHIBIT G

Forms of SNDA

 

4


--------------------------------------------------------------------------------


 

1.3

 

TABLE OF CONTENTS

 

PAGE

 

 

 

 

 

 

 

Article I

 

REFERENCE DATA

 

1

 

1.1

 

SUBJECTS REFERRED TO:

 

1

 

1.2

 

EXHIBITS

 

4

 

1.3

 

TABLE OF CONTENTS PAGE

 

5

 

 

 

 

 

 

 

Article II

 

PREMISES AND TERM

 

9

 

2.1

 

DESCRIPTION OF PREMISES

 

9

 

2.2

 

TERM

 

9

 

2.3

 

EXTENSION OPTIONS

 

9

 

 

 

 

 

 

 

Article III

 

CONSTRUCTION

 

12

 

3.1

 

DELIVERY OF PREMISES; LANDLORD WORK

 

12

 

3.2

 

PREPARATION OF PREMISES BY TENANT

 

14

 

3.3

 

GENERAL PROVISIONS APPLICABLE TO CONSTRUCTION

 

15

 

3.4

 

CONSTRUCTION REPRESENTATIVES

 

15

 

3.5

 

ALTERATIONS AND ADDITIONS

 

15

 

 

 

 

 

 

 

Article IV

 

RENT

 

17

 

4.1

 

RENT

 

17

 

4.2

 

OPERATING COSTS AND REAL ESTATE TAXES

 

18

 

4.3

 

ESTIMATED PREMISES EXPENSE PAYMENTS AND EXAMINATION RIGHTS

 

21

 

4.4

 

ELECTRICITY; UTILITIES

 

21

 

4.5

 

CHANGE OF FISCAL YEAR

 

22

 

4.6

 

PAYMENTS

 

22

 

 

 

 

 

 

 

Article V

 

LANDLORD’S COVENANTS

 

22

 

5.1

 

LANDLORD’S COVENANTS DURING THE TERM

 

22

 

5.2

 

INTERRUPTIONS

 

24

 

 

 

 

 

 

 

Article VI

 

TENANT’S COVENANTS

 

25

 

6.1

 

TENANT’S COVENANTS DURING THE TERM

 

25

 

 

 

 

 

 

 

Article VII

 

CASUALTY AND TAKING

 

32

 

7.1

 

CASUALTY AND TAKING

 

32

 

7.2

 

RESERVATION OF AWARD

 

34

 

 

 

 

 

 

 

Article VIII

 

RIGHTS OF MORTGAGEE AND GROUND LESSOR

 

34

 

8.1

 

PRIORITY OF LEASE

 

34

 

8.2

 

RIGHTS OF HOLDERS OF SUPERIOR INTEREST TO CURE

 

35

 

 

 

 

 

 

 

Article IX

 

DEFAULT

 

35

 

9.1

 

EVENTS OF DEFAULT

 

35

 

9.2

 

TENANT’S OBLIGATIONS AFTER TERMINATION

 

36

 

5


--------------------------------------------------------------------------------




 

9.3

 

LANDLORD DEFAULT

 

37

 

 

 

 

 

 

 

Article X

 

MISCELLANEOUS

 

38

 

 

 

 

 

 

 

10.1

 

NO RECORDING

 

38

 

10.2

 

NOTICES FROM ONE PARTY TO THE OTHER

 

38

 

10.3

 

BIND AND INURE

 

38

 

10.4

 

LIMITATION ON LIABILITY

 

39

 

10.5

 

NO SURRENDER

 

39

 

10.6

 

NO WAIVER, ETC.

 

39

 

10.7

 

NO ACCORD AND SATISFACTION

 

39

 

10.8

 

CUMULATIVE REMEDIES

 

40

 

10.9

 

LANDLORD’S RIGHT TO CURE

 

40

 

10.10

 

ESTOPPEL CERTIFICATE

 

40

 

10.11

 

ACTS OF GOD

 

41

 

10.12

 

BROKERAGE

 

41

 

10.13

 

SUBMISSION NOT AN OFFER

 

41

 

10.14

 

APPLICABLE LAW AND CONSTRUCTION

 

41

 

10.15

 

AUTHORITY OF TENANT AND LANDLORD

 

42

 

10.16

 

PRIOR NOTICE TO TENANT OF SALE OF PROPERTY

 

42

 

10.17

 

LANDLORD’S FEES

 

42

 

10.18

 

WAIVER OF SUBROGATION

 

43

 

10.19

 

WAIVER OF JURY TRIAL

 

43

 

10.20

 

SECURITY DEPOSIT

 

43

 

10.21

 

USE OF ROOF

 

44

 

 

6


--------------------------------------------------------------------------------


 

INDEX OF DEFINED TERMS

Advance Determination of FMR

Section 2.3.3

Agreed Upon Initial TI Work

Section 3.2

Annual Base Rent

Section 1.1

Appraisal Process

Section 2.3.3

Appraiser

Section 2.3.4

Assumption Document

Section 6.1.6

Building and Premises

Section 1.1

Brokers

Section 1.1

Commercial General Liability Insurance

Section 1.1

Cure Cap

Section 9.3

Default Interest Rate

Section 4.6

Environmental Laws

Section 6.1.3

Estimated Monthly Expense Payments

Section 4.3

Event of Default

Section 9.1

Expenses

Section 4.3

Extension Term

Section 2.3

Fair Market Rent

Section 2.3.2

Force Majeure Events

Section 10.11

Hazardous Materials

Section 6.1.3

Indemnified Parties

Section 6.1.7

Initial Tenant Improvements

Section 3.2

Landlord

Section 1.1

Landlord’s Address

Section 1.1

Landlord’s Construction Representative

Section 1.1

Landlord Default

Section 9.2

Landlord’s Operating Costs

Section 4.2.2

Landlord’s Statement

Section 4.2.1

Landlord’s Work

Section 3.1

Lot

Section 1.1

Manager

Section 1.1

Material

Section 3.1

Original Term

Section 2.3

Parking Spaces

Section 2.1

Permitted Transfer

Section 1.1

Permitted Uses

Section 1.1

Real Estate Taxes

Section 4.2.2

Recognition Agreement

Section 8.1

Removable Installations

Section 3.2

Removed

Section 3.5

Rentable Floor Area of the Building Premises

Section 1.1

Roof Equipment

Section 10.21

Security Deposit

Section 10.20

Security Deposit Amount

Section 1.1

 

7


--------------------------------------------------------------------------------




 

Substantially Complete

Section 3.1

Superior Interest

Section 8.1

Tenant

Section 1.1

Tenant Access Date

Section 1.1

Tenant Delay

Section 3.1

Tenant Indemnified Parties

Section 5.1.7

Tenant’s Address

Section 1.1

Tenant’s Construction Representative

Section 1.1

Tenant’s Property

Section 6.1.13

Tenant’s Rent Notice

Section 2.3.3

Term

Section 1.1

Term Commencement Date

Section 1.1

 

8


--------------------------------------------------------------------------------



ARTICLE II


PREMISES AND TERM


2.1                               DESCRIPTION OF PREMISES.

Subject to and with the benefit of the provisions of this Lease, Landlord hereby
leases to Tenant, and Tenant leases from Landlord, the Premises.

Tenant shall have, as appurtenant to the Premises, (a) the exclusive right to
use all of the parking spaces now or hereafter located on the Lot (“Parking
Spaces”), and (b) the right to use portions of the Lot for the installation and
storage of equipment, subject to the provisions of Article III hereof.  The
parking rights set forth in the preceding sentence are not transferable, except
in connection with a valid assignment or sublease as described in Section 6.1.6
hereunder.  Tenant shall not assign its rights to the Parking Spaces or any
interest therein, or sublease or otherwise allow the use of all or any part of
the Parking Spaces to or by any other person (other than together with a
Transfer in compliance with the provisions of Section 6.1.6).


2.2                               TERM.

To have and to hold for a period commencing on the Term Commencement Date (as
defined in Section 1.1 hereof) and continuing for the Term, unless sooner
terminated as provided herein.  Notwithstanding the fact that the Term shall not
commence until the Term Commencement Date, from and after the Tenant Access Date
Tenant shall have access to the Premises for the purposes of preparing the
Premises for Tenant’s use and occupancy, including constructing the Initial
Tenant Improvements, subject to the provisions of Article III, and installing
furniture, fixtures, voice and data wiring and equipment, and Tenant shall
comply with all of the terms, provisions and conditions of this Lease, other
than the obligation to pay Annual Base Rent and Rent on account of Landlord’s
Operating Costs and Real Estate Taxes (as defined in Article IV), provided,
however, that from and after the Tenant Access Date Tenant shall be responsible
for all Landlord’s Operating Costs attributable to trash removal, utilities and
other expenses directly attributable to Tenant’s construction activity.  Tenant
shall keep Landlord informed of its progress schedule with respect to the
Initial Tenant Improvements.  Tenant shall allow Landlord to inspect the Initial
Tenant Improvements from time to time.


2.3                               EXTENSION OPTIONS.


2.3.1        TENANT SHALL HAVE FOUR SUCCESSIVE OPTIONS TO EXTEND THE TERM, THE
FIRST THREE SUCH OPTIONS FOR AN ADDITIONAL PERIOD OF FIVE (5) YEARS EACH AND THE
SUBSEQUENT OPTION FOR AN ADDITIONAL PERIOD OF SIX (6) YEARS (EACH AN “EXTENSION
TERM”), COMMENCING UPON THE EXPIRATION OF THEN CURRENT TERM REFERRED TO IN
SECTION 2.2 (THE “ORIGINAL TERM”), PROVIDED THAT TENANT SHALL GIVE LANDLORD
WRITTEN NOTICE OF TENANT’S IRREVOCABLE EXERCISE OF EACH SUCH OPTION AT LEAST ONE
(1) YEAR PRIOR TO THE EXPIRATION OF THE THEN CURRENT TERM, AND PROVIDED FURTHER
THAT AT BOTH THE TIME OF THE GIVING SUCH NOTICE AND AT THE TIME OF THE
COMMENCEMENT OF THE APPLICABLE EXTENSION TERM: (A) THE LEASE IS IN FULL FORCE
AND EFFECT, (B) TENANT HAS NOT SUBLET MORE THAN SIXTY PERCENT (60%) OF THE AREA
OF THE PREMISES (OTHER THAN A PERMITTED TRANSFER (AS DEFINED BELOW)) AND (C) NO
EVENT OF DEFAULT SHALL HAVE OCCURRED THAT REMAINS UNCURED.  PRIOR TO THE
EXERCISE BY TENANT OF SUCH OPTION,

9


--------------------------------------------------------------------------------





THE EXPRESSION “TERM” SHALL MEAN THE ORIGINAL TERM, AND AFTER THE EXERCISE BY
TENANT OF AN EXTENSION OPTION, THE EXPRESSION “TERM” SHALL MEAN THE ORIGINAL
TERM AS IT HAS BEEN EXTENDED BY ONE OR MORE EXTENSION TERMS.  ALL THE TERMS,
COVENANTS, CONDITIONS, PROVISIONS AND AGREEMENTS IN THE LEASE CONTAINED SHALL BE
APPLICABLE TO EACH EXTENSION TERM, EXCEPT THAT (I) LANDLORD SHALL NOT BE
OBLIGATED TO UNDERTAKE ANY LANDLORD WORK OR LEASEHOLD IMPROVEMENTS OR OTHERWISE
PREPARE THE PREMISES FOR TENANT, (II) THE ANNUAL BASE RENT SHALL BE AS SET FORTH
BELOW, AND (III) IN NO EVENT SHALL TENANT HAVE THE RIGHT TO EXTEND THE TERM FOR
MORE THAN FOUR EXTENSION TERMS.  IF TENANT SHALL GIVE NOTICE OF ITS EXERCISE OF
SAID OPTION TO EXTEND IN THE MANNER AND WITHIN THE TIME PERIOD PROVIDED
AFORESAID, THE TERM SHALL BE EXTENDED UPON THE GIVING OF SUCH NOTICE WITHOUT THE
REQUIREMENT OF ANY FURTHER ACTION ON THE PART OF EITHER LANDLORD OR TENANT.  IF
TENANT SHALL FAIL TO GIVE TIMELY NOTICE OF THE EXERCISE OF ANY SUCH OPTION AS
AFORESAID, TENANT SHALL HAVE NO RIGHT TO EXTEND THE TERM OF THIS LEASE, TIME
BEING OF THE ESSENCE OF THE FOREGOING PROVISIONS.


2.3.2        THE ANNUAL BASE RENT PAYABLE DURING EACH EXTENSION TERM SHALL BE
THE AMOUNT WHICH IS THE GREATER OF (I) THE ANNUAL BASE RENT IN EFFECT FOR THE
LEASE YEAR IMMEDIATELY PRECEDING THE COMMENCEMENT OF THE EXTENSION TERM AND (II)
THE FAIR MARKET RENT FOR THE PREMISES, AS DETERMINED BELOW, AS OF THE
COMMENCEMENT OF SUCH EXTENSION TERM.  IF FOR ANY REASON THE ANNUAL BASE RENT
PAYABLE DURING AN EXTENSION TERM HAS NOT BEEN DETERMINED AS OF THE COMMENCEMENT
OF THE EXTENSION TERM, UNTIL THE ANNUAL BASE RENT FOR THE EXTENSION TERM IS
DETERMINED TENANT SHALL CONTINUE TO PAY ANNUAL BASE RENT PAYABLE DURING THE
IMMEDIATELY PRECEDING YEAR.  WITHIN THIRTY (30) DAYS AFTER DETERMINATION OF THE
ANNUAL BASE RENT IN ACCORDANCE WITH THE PROVISIONS HEREOF, AN APPROPRIATE
ADJUSTMENT, IF ANY, SHALL BE MADE BETWEEN LANDLORD AND TENANT.

For purposes hereof, the “Fair Market Rent” shall mean the fair net rent for a
comparable lease term commencing on the first day of the applicable Extension
Term determined on the basis of then current rentals being charged for newly
executed leases and renewals for space of a size, quality and location
comparable to the Building in the 128 north area, taking into account, without
limitation, the terms of this Lease (other than the Basic Rent), but
specifically excluding any incremental value attributable to alterations,
additions or improvements to the Premises or Lot made by Tenant (whether in
preparation for Tenant’s initial occupancy of the Premises or at any time
thereafter).  Fair Market Rent shall be based on the Premises in its “as is”
condition and shall take into account inducements (such as “free” rent and
tenant fitup allowances) then being offered to prospective tenants in the market
described above.


2.3.3        LANDLORD AGREES THAT IF REQUESTED IN WRITING BY TENANT AT ANY TIME
AFTER THE DATE WHICH IS EIGHTEEN (18) MONTHS PRIOR TO THE EXPIRATION OF THE THEN
CURRENT TERM AND PRIOR TO THE TIME WHICH IS SEVENTEEN (17) MONTHS PRIOR TO THE
EXPIRATION OF THE THEN CURRENT TERM, IT SHALL PROVIDE TO TENANT A NON-BINDING
ESTIMATE OF FAIR MARKET RENT FOR THE PERIOD OF THE NEXT EXTENSION TERM, TENANT
AGREES THAT LANDLORD HAS AGREED TO DO SO SOLELY BECAUSE OF AND IN RELIANCE UPON
TENANT’S AGREEMENT THAT (A) THE PROVISION OF SUCH NON-BINDING ESTIMATE, AND ANY
DISCUSSIONS BETWEEN LANDLORD AND TENANT AND THEIR AGENTS REGARDING THE SAME, IS
AND SHALL BE AN ACCOMMODATION TO TENANT BY LANDLORD WHICH SHALL NOT IN ANY
CIRCUMSTANCE WHATSOEVER CREATE ANY LEGAL OBLIGATION FOR OR LIABILITY OF
LANDLORD, TENANT HEREBY IRREVOCABLY WAIVING ITS RIGHT TO ASSERT ANY SUCH
OBLIGATION OR LIABILITY, (B) TENANT WILL NOT RELY UPON SUCH NON-BINDING
ESTIMATE, AND (C) LANDLORD MAY GIVE A DETERMINATION OF FAIR MARKET RENT PURSUANT
TO THE PROCEDURES HEREAFTER PROVIDED FOR WHICH MAY VARY FROM ANY NON-BINDING
ESTIMATE AND ANY SUCH DISCUSSIONS.

10


--------------------------------------------------------------------------------




 

Upon Tenant’s written request given no later than four hundred fifteen days
prior the expiration of the then current Term, Landlord shall give Tenant notice
of its determination of the fair market rent for the Premises for the applicable
period (an “Advance Determination of FMR”) by the later of (i) three hundred
ninety five (395) days prior to the expiration of the then current Term and (ii)
thirty days after Tenant’s written request.

If Tenant gives notice of exercise of an option, and has not previously been
given Landlord’s Advance Determination of FMR pursuant to the immediately
preceding paragraph, Landlord shall give Tenant notice of its determination of
the Fair Market Rent for the Premises for the applicable period by the later of
(i) three hundred thirty-five (335) days prior to the commencement of the
applicable Extension Term, or (ii) thirty (30) days after Tenant notifies
Landlord of its election to exercise an extension option.  If Tenant disagrees
with Landlord’s determination of the Fair Market Rent, Tenant may, by notice
given to Landlord (a) at the time of exercise of the extension option if Tenant
has previously been given an Advance Determination of FMR by Landlord, (b)
otherwise within thirty (30) days after Landlord’s notice of the Fair Market
Rent is given (as applicable, “Tenant’s Rent Notice”), elect to have the Fair
Market Rent determined by the appraisal process (the “Appraisal Process”) set
forth in subparagraph 2.3.4 below, which Tenant’s Rent Notice shall include the
name of Tenant’s Appraiser (defined in subparagraph 2.3.4 below).  The Fair
Market Rent determination pursuant to Section 2.3 shall be binding on both
Landlord and Tenant.  If Tenant does not give a Tenant’s Rent Notice by the time
hereinabove required, Tenant shall be deemed to have agreed with Landlord’s
determination of the Fair Market Rent for the applicable Extension Term, which
determination shall be binding on both Landlord and Tenant.


2.3.4        IF TENANT SHALL TIMELY GIVE A TENANT’S RENT NOTICE, THE FOLLOWING
PROCEDURES SHALL APPLY TO SUCH DETERMINATION:

(A)           WITHIN FOURTEEN (14) DAYS OF TENANT’S RENT NOTICE, LANDLORD WILL
CHOOSE ONE APPRAISER.  “APPRAISER” SHALL MEAN A DISINTERESTED REAL ESTATE
PROFESSIONAL OF RECOGNIZED COMPETENCE IN THE GREATER BOSTON AREA TO DETERMINE
FAIR MARKET RENT WHO HAS AT LEAST TEN (10) YEARS EXPERIENCE IN THE LEASING OR
APPRAISING OF PROPERTIES IN THE ROUTE 128 NORTH AREA.  IF THE TWO APPRAISERS ARE
APPOINTED BY THE PARTIES AS STATED IN THIS SECTION, SUCH APPRAISERS SHALL MEET
PROMPTLY AND ATTEMPT TO SET THE FAIR MARKET RENT.  IF SUCH APPRAISERS ARE UNABLE
TO AGREE WITHIN THIRTY (30) DAYS AFTER APPOINTMENT OF THE SECOND APPRAISER, THE
TWO APPRAISERS SHALL WITHIN TEN (10) DAYS AFTER THE EXPIRATION OF SUCH 30-DAY
PERIOD, APPOINT A THIRD APPRAISER SATISFYING THE ABOVE QUALIFICATIONS.  IF THE
TWO APPRAISERS CANNOT AGREE ON A THIRD APPRAISER, THEY SHALL IMMEDIATELY APPLY
TO A COURT OF COMPETENT JURISDICTION, TO SELECT A THIRD APPRAISER SATISFYING THE
ABOVE QUALIFICATIONS.  THE THIRD APPRAISER, HOWEVER SELECTED, SHALL NOT HAVE
ACTED PREVIOUSLY IN ANY CAPACITY FOR EITHER LANDLORD OR TENANT.  IF EITHER
LANDLORD OR TENANT FAILS TO APPOINT AN APPRAISER WITHIN THE ALLOTTED TIME, AND
SUCH FAILURE CONTINUES FOR TEN (10) BUSINESS DAYS AFTER WRITTEN NOTICE GIVEN TO
THE FAILING PARTY, THE SINGLE APPRAISER WHO HAS BEEN APPOINTED SHALL DETERMINE
THE FAIR MARKET RENT FOR THE APPLICABLE EXTENSION PERIOD.  EACH PARTY SHALL BEAR
THE COSTS OF ITS OWN APPRAISER AND ONE-HALF OF THE COST OF THE THIRD APPRAISER.

(B)           THE THIRD APPRAISER SHALL CONDUCT HIS OWN INVESTIGATION OF THE
FAIR MARKET RENT, SHALL CONSIDER RELEVANT INFORMATION SUPPLIED TO HIM BY
LANDLORD OR TENANT, AND

11


--------------------------------------------------------------------------------




SHALL BE INSTRUCTED NOT TO ADVISE EITHER PARTY OF HIS DETERMINATION OF THE FAIR
MARKET RENT EXCEPT AS FOLLOWS:  WHEN THE THIRD APPRAISER HAS MADE HIS
DETERMINATION, WHICH SHALL OCCUR WITHIN THIRTY (30) DAYS AFTER THE SELECTION OF
THE THIRD APPRAISER, HE SHALL SO ADVISE LANDLORD AND TENANT AND SHALL ESTABLISH
A DATE, AT LEAST FIVE (5) DAYS AFTER THE GIVING OF NOTICE BY THE THIRD APPRAISER
TO LANDLORD AND TENANT, ON WHICH HE SHALL DISCLOSE AT A MEETING HIS
DETERMINATION OF THE FAIR MARKET RENT.  SUCH MEETING SHALL TAKE PLACE IN THE
THIRD APPRAISER’S OFFICE UNLESS OTHERWISE AGREED BY THE PARTIES.  AFTER HAVING
INITIALED A PAPER ON WHICH HIS DETERMINATION OF FAIR MARKET RENT IS SET FORTH,
THE THIRD APPRAISER SHALL PLACE HIS DETERMINATION OF THE FAIR MARKET RENT IN A
SEALED ENVELOPE.  LANDLORD’S APPRAISER AND TENANT’S APPRAISER SHALL EACH SET
FORTH THEIR DETERMINATION OF FAIR MARKET RENT ON A PAPER, INITIAL THE SAME AND
PLACE THEM IN SEALED ENVELOPES.  EACH OF THE THREE ENVELOPES SHALL BE MARKED
WITH THE NAME OF THE PARTY WHOSE DETERMINATION IS INSIDE THE ENVELOPE.

In the presence of the third Appraiser, the determination of the Fair Market
Rent by Landlord’s Appraiser and Tenant’s Appraiser shall be opened and
examined.  If the higher of the two determinations is 105% or less of the amount
set forth in the lower determination, the average of the two determinations
shall be the Fair Market Rent, the envelope containing the determination of the
Fair Market Rent by the third Appraiser shall be destroyed, and the third
Appraiser shall be instructed not to disclose his determination.  If either
party’s envelope is blank, or does not set forth a determination of Fair Market
Rent, the determination of the other party shall prevail and be treated as the
Fair Market Rent.  If the higher of the two determinations is more than 105% of
the amount of the lower determination, the envelope containing the third
Appraiser’s determination shall be opened.  If the value determined by the third
Appraiser is the average of the values proposed by Landlord’s Appraiser and
Tenant’s Appraiser, the third Appraiser’s determination of Fair Market Rent
shall be the Fair Market Rent.  If such is not the case, Fair Market Rent shall
be the average of (a) the Fair Market Rent proposed by the third Appraiser and
(b) the Fair Market Rent proposed by either Landlord’s Appraiser or Tenant’s
Appraiser, whichever is closest to the determination of Fair Market Rent by the
third Appraiser.


ARTICLE III


CONSTRUCTION


3.1                               DELIVERY OF PREMISES; LANDLORD WORK.

Tenant acknowledges that Tenant has had an opportunity to inspect the Premises. 
The Premises shall be delivered to Tenant “As Is,” “Where Is” with all faults
and without representation, warranty or guaranty of any kind by Landlord to
Tenant, except that Landlord shall, at its sole cost and expense, promptly
commence and diligently prosecute to completion, in a good and workmanlike
manner, (a) the work on the exterior of the Building and on the Lot described in
the schematic plans and specifications listed in Exhibit B, and (b) repair of
the existing roof leak in “Building B” (collectively, “Landlord’s Work”),
Landlord hereby agreeing to use diligent efforts to complete Landlord’s Work by
May 1, 2007.  During construction of Landlord’s Work, Landlord shall use
reasonable efforts to protect the Building envelope and interior portions of the

12


--------------------------------------------------------------------------------




Building and shall be responsible for any damage resulting from the freezing of
pipes and damage to existing improvements Tenant intends to retain other than
improvements adjacent to Landlord’s Work.

Landlord shall provide to Tenant copies of the final working drawings for
Landlord’s Work, which shall be consistent with the schematic plans and
specifications listed in Exhibit B, prior to commencement of Landlord’s Work. 
Landlord shall not make any material change in the scope of work described in
the plans and specifications listed in Exhibit B, or in the final working
drawings and specifications without Tenant’s consent, which consent shall not be
unreasonably withheld or delayed.  Tenant acknowledges that field conditions may
necessitate minor changes in such scope or final working drawings and
specifications.  For purposes of this paragraph, “material” shall mean any
change in the location, size or elevation of windows and openings, any change in
color or type of materials, but not any change in the identity of a manufacturer
which provides materials of equal quality to those specified in Exhibit B.

Such Landlord’s Work shall be deemed to be “Substantially Complete” when it is
complete except for punch list and similar minor items, the failure of which to
be complete does not materially interfere with Tenant’s ability to use and enjoy
the Premises and Tenant’s appurtenant rights, provided that if Tenant or its
agents or contractors interfere with or delay the completion of Landlord’s Work
(“Tenant Delay”), such work shall be deemed to be Substantially Complete on the
date it would have been so complete but for such interference or delay, provided
that no such Tenant Delay shall be claimed for any period of time prior to the
date that Landlord delivers written notice to Tenant describing the claimed
delay.  Upon Landlord’s written notice to Tenant that Landlord’s Work has been
Substantially Completed, Landlord and Tenant shall jointly inspect the Premises
to generate a punch list of items to be completed, and the estimated time for
completion, all of which Landlord shall use diligence to complete within thirty
(30) days or such earlier time as the parties may otherwise agree.

Landlord and Tenant shall reasonably cooperate with each other and shall cause
its contractors to cooperate with each other to allow Tenant to commence
demolition work and thereafter installations as part of the Initial Tenant
Improvements from and after the Tenant Access Date, Tenant recognizing, however
that the Building will not be weather-tight while Landlord’s Work is being
undertaken.  Such cooperation shall include establishment of a schedule of
target dates for achievement of elements of Landlord’s Work and the Initial
Tenant Improvements, reasonably satisfactory to Landlord and Tenant.  However,
Tenant shall be obligated not to interfere with or delay the completion of
Landlord’s Work as aforesaid and to cause its contractors to work in harmony
with any contractors doing Landlord’s Work, and may not require schedule
milestones unacceptable to Landlord or its contractor, the parties having
provided elsewhere in this Lease for deferral of the commencement of Annual Base
Rent and abatement of Annual Base Rent as the remedies to Tenant in the event of
delay in the completion of Landlord’s Work and any resulting delay in the time
when Tenant may commence or complete the Initial Tenant Improvements.  Upon
mutual agreement upon such milestone dates, Landlord and Tenant shall use
commercially reasonable efforts to prosecute their respective work in accordance
with such schedule.  Notwithstanding the foregoing, if Landlord’s Work has not
been completed by July 1, 2007, Landlord shall cause its contractor to cooperate
with Tenant’s contractor so as to allow Tenant’s contractor to proceed with its
installation of Initial Tenant Improvements without material interference from
Landlord’s contractor.

13


--------------------------------------------------------------------------------




 

In the event Landlord is unable to substantially complete the Landlord’s Work by
May 1, 2007, subject to Tenant Delay, the Term Commencement Date shall be
delayed until Landlord is able to substantially complete Landlord’s Work, or
sooner pursuant to clause (y) of the definition of Term Commencement Date. 
Landlord agrees to continue to use diligent efforts to complete the Landlord’s
Work, but Tenant shall have no right to terminate this Lease if Landlord fails
to complete the Landlord’s Work by such date.  In the event the Term
Commencement Date does not occur by August 15, 2007 except and to the extent
attributable to Tenant Delay, upon the Term Commencement Date Tenant shall
receive an abatement of Annual Base Rent next coming due for the number of days
between August 15, 2007 and October 31, 2007 that the Term Commencement Date has
not occurred, and in the event the Term Commencement Date does not occur by
November 1, 2007, except and to the extent attributable to Tenant Delay, upon
the Term Commencement Date Tenant shall receive an abatement of Annual Base Rent
next coming due for a number of days equal to the product of (a) the number of
days between November 1, 2007 and the Term Commencement Date multiplied by (b)
two.  The remedies provided for in this paragraph shall be Tenant’s exclusive
remedies for any failure of Landlord to complete Landlord’s Work.

Landlord also shall make the landscaping improvements to the Lot entrance, at
the front of the Building and along the perimeter of the Building and re-seal
and re-stripe the parking lot  as shown on plans and specifications listed on
Exhibit C, and shall provide a general cleanup of the overall landscaping of the
Lot, including the portion of the Lot adjacent to Wiggins Avenue, Landlord shall
use diligent efforts to cause such work to be completed by June 1, 2007.

Landlord will also use reasonable efforts to encourage landowners in the
vicinity of the Lot to make general landscaping improvements which will improve
the overall aesthetics of Wiggins Avenue.


3.2                               PREPARATION OF PREMISES BY TENANT.

Subject to the provisions of this Lease, Tenant shall construct an initial build
out of its Premises following the Tenant Access Date for the purposes of
preparing the Premises for Tenant’s use and occupancy (such initial
construction, in each instance, is referred to as the “Initial Tenant
Improvements”).  The Initial Tenant Improvements shall be constructed by Tenant
in compliance with the provisions of the Lease, including without limitation
Sections 3.2 through 3.5.  Subject to review of plans and specifications as
provided in Section 3.5, Landlord hereby agrees that the Initial Tenants
Improvements work may, at Tenant’s election (the “Agreed Upon Initial TI Work”)
include the following:  (a) construction of a penthouse to be located on the
rooftop for the purposes of housing mechanical equipment; (b) relocation of
loading docks and facility access doors and/or excavation in front of the
existing docks to provide tailboard access to the existing docks; (c)
installation of exterior equipment such as two above or below ground solvent
storage tanks, liquid nitrogen tanks and stand-by power generators; (d)
installation of other exterior amenities such as picnic tables and areas for
recreational activities, such as volleyball; and (e) potentially reducing the
number of Parking Spaces to accommodate the above.  The portions of the Agreed
Upon Initial TI Work described in clauses (c) through (e) above (the “Removable
Installations”) shall be subject to the rights of Landlord more particularly
described in Sections 3.5 to require the same to be removed at the expiration or
termination of the Lease and described in Section 6.1.2 to require the Premises
to be restored upon yield up, which in the

14


--------------------------------------------------------------------------------




case of (e) above shall include restoration of any Parking Spaces, but Landlord
agrees that it shall not require the removal of the items described in clauses
(a) and (b) above.

No delay or failure of the Initial Tenant Improvements to be constructed or
completed shall affect the Term Commencement Date or any obligations of Tenant
under this Lease unless such delay is due to the gross negligence or willful
misconduct of Landlord occurring after substantial completion of Landlord’s Work
of which Landlord is given prompt written notice by Tenant.

The Initial Tenant Improvements shall be constructed by Tenant at its sole cost
and expense;


3.3                               GENERAL PROVISIONS APPLICABLE TO CONSTRUCTION.

All construction work required or permitted by this Lease to be performed by
Tenant shall be done in a good and workmanlike manner and in compliance with all
applicable laws and all lawful ordinances, regulations and orders of
governmental authority and insurers of the Building and the Lot.  Either party
may inspect the work of the other at reasonable times upon reasonable prior
notice and promptly shall give notice of observed defects.


3.4                               CONSTRUCTION REPRESENTATIVES.

In connection with the parties’ respective rights and obligations under this
Article III, each party authorizes the other to rely upon approvals and other
actions given or made on such party’s behalf by any person designated as its
Construction Representative in Section 1.1 hereof.  Each party may change its
Construction Representative by notice to the other.


3.5                               ALTERATIONS AND ADDITIONS.

This Section 3.5 shall apply before and during the Term.  Tenant shall not make
any material alterations and/or additions to the Premises except in compliance
with plans and specifications first approved by Landlord, which approval shall
not be unreasonably withheld, conditioned or delayed.  Alterations and/or
additions shall be considered material if they alter any structural or exterior
element of the Building, floor slab or foundation, roof drainage, or the
electrical services and switchboards, sprinkler system, water service, gas
service or sanitary sewer service (not including the distribution of the
electrical, sprinkler, water, gas and sewer systems throughout the Building), or
convert any sections of so-called “Buildings B and C”, or the second floor of
so-called Building A, from office, manufacturing or laboratory use to warehouse
use (“Building A” is the most westerly portion of the Building, “Building B” is
the middle portion of the Building and “Building C” is the most easterly portion
of the Building).  Tenant shall submit to Landlord both paper and electronic
versions of plans and specifications whenever it seeks Landlord’s approval
thereof or gives notice to Landlord of alterations and additions for which
approval is not required.  If Landlord denies any approval, the reason therefore
must be stated with specificity and included in the denial so Tenant can make
corrective changes, if necessary.  If Landlord grants any approval, it shall
state in such approval which alterations and additions must be removed by Tenant
upon yield up of the Premises (but Landlord shall not be permitted to approve of
the construction of office or warehouse space and also require that the same be
removed upon yield up of the Premises), and if it fails to so state it shall be
deemed to have agreed that such alterations and additions shall remain a part of
the Premises upon yield up.  If Landlord shall fail to respond in the manner
required hereunder to an initial request for consent

15


--------------------------------------------------------------------------------




within 10 business days, or fails to respond within five business days to a
subsequent request regarding changes to previously submitted plans, in each case
if the plans are plainly marked or designated in bold type as submitted for
Landlord’s approval, Landlord’s consent shall be deemed given upon the condition
that the alterations and additions shall remain as part of the Premises upon
yield up of the Premises.

Regardless of whether approval is required for any alteration or addition,
Tenant shall provide advance written notice to Landlord of any alteration or
addition it is undertaking, other than minor cosmetic work such as painting and
patching, the cost of which is less than Fifty Thousand ($50,000) Dollars (in
2007 dollars).  Landlord agrees that it will, upon request prior to the
installation of any alteration and addition for which Landlord’s approval is not
required, specify whether any alteration or addition for which Landlord’s
approval is not required must be removed by Tenant upon yield up of the
Premises.  If Tenant does not make such a request, Landlord will advise Tenant
prior to the end of the Term whether such alteration or addition must be
removed.

Landlord’s approval of any plans or specifications shall not be deemed its
opinion that the plans and specifications or the work depicted thereon comply
with any or all applicable laws, ordinances, regulations or orders of
governmental authorities or requirements of insurers of the Building and the
Lot.  At Landlord’s request, Tenant will cause its architect to certify that its
plans and specifications and the work depicted thereon (regardless of whether
Landlord’s approval therefore is required) comply with such laws, ordinances,
regulations and orders of governmental authorities.  After Landlord has approved
plans and specifications, Tenant may not permit any material changes thereto
without Landlord’s consent, which shall be given in accordance with the
provisions of the second sentence of this Section 3.5.  Except with respect to
the Initial Tenant Improvements, Tenant shall pay Landlord’s reasonable out of
pocket costs of reviewing or inspecting any proposed material alterations and/or
additions and the plans therefore, such as costs and fees of third party
consultants hired by Landlord.  No construction management fee shall be claimed
by Landlord in connection with any alterations or additions to be performed by
Tenant.  All alterations and additions, including without limitation the Initial
Tenant Improvements, shall remain a part of the Premises at the end of the Term,
other than those alterations and additions which Landlord has required to be
removed in accordance with the terms of this Lease.  For purposes of this Lease,
“removed” shall mean removal of the alterations and additions to return the
Premises or applicable portion thereof to a shell condition, with bare concrete
floors and lighting, and in compliance with building and other codes and legal
requirements.  Tenant shall be responsible for any damage to the Building caused
by the malfunction of its equipment or the removal of its property as aforesaid.

All of Tenant’s alterations and additions and installation and delivery of
telephone systems, furnishings, and equipment shall not cause any damage to the
Building or interference with Building construction or operation, and, except
for installation of furnishings, equipment and telephone systems, shall be
performed by contractors approved in writing by Landlord, which approval shall
not be unreasonably withheld, conditioned or delayed.  Landlord hereby approves
The Richmond Group as Tenant’s contractor for the Initial Tenant Improvements. 
Tenant shall cause its contractors to work in harmony with any other contractors
doing work at the Building, including the contractors doing Landlord’s Work.

16


--------------------------------------------------------------------------------




 

Landlord may post any notices it considers necessary to protect it from
responsibility or liability for any alteration, addition or other work by
Tenant, its agents, employees, or independent contractors, and Tenant shall give
sufficient notice to Landlord to permit such posting.  Before sending any
material alteration or addition work out for bid to contractors, Tenant shall
provide Landlord with a list of proposed contractors for Landlord’s review;
Landlord shall have seven (7) business days to approve or disapprove such
contractors (which approval shall not be unreasonably withheld or delayed); if
Landlord does not so timely approve, such contractors shall be presumptively
deemed approved by Landlord.  Before commencing any work Tenant shall: secure
all licenses, governmental approvals and permits necessary therefore and ensure
that the same comply with all laws, ordinances, codes, regulations and orders of
governmental authorities, including without limitations the Americans with
Disabilities Act and requirements of the Massachusetts Architectural Access
Board; deliver to Landlord a statement of the names of all its contractors (the
identity of which must have been previously approved by Landlord as hereinabove
contemplated) and the estimated cost of all labor and material to be furnished
by them; and cause each contractor and subcontractor to carry (i) workers’
compensation insurance in statutory amounts covering all the contractor’s and
subcontractor’s employees, (ii) commercial general liability insurance with such
amounts as Landlord may reasonably require, Landlord and Tenant hereby agreeing
that the following minimum are reasonable as of the date hereof:  a combined
single limit of $2,000,000 per occurrence for any general contractor and
$1,000,000 for any subcontractor, (all such insurance to be written in companies
reasonably approved by Landlord and naming Landlord, Manager and Tenant as
additional insureds), and to deliver to Landlord, certificates of all such
insurance naming Landlord, Manager and Tenant as additional insureds as their
interests may appear with respect to commercial general liability coverage. 
Tenant agrees to pay promptly when due, and to defend and indemnify Landlord
from and against, any cost, claim or liability arising from any work done on the
Premises by Tenant, its agents, employees or independent contractors, and
immediately (following actual notice thereof) to discharge or bond off any liens
for labor or materials performed or furnished in connection therewith which may
so attach.  Tenant shall be solely responsible for the effect of any
alterations, additions or other work on the Building’s structure and systems,
whether or not Landlord has consented thereto.  Upon completion of any material
alteration or addition, Tenant shall provide Landlord with a complete set of
reproducible “as built” plans therefor, which may consist of a mark-up of any
plans previously prepared for such work showing actual construction.


ARTICLE IV


RENT


4.1                               RENT.

Tenant agrees to pay rent to Landlord at the address set forth in Section 1.1
without any offset or reduction whatsoever, except as may be provided in Article
V and Article VII, equal to 1/12th of the Annual Base Rent in equal monthly
installments in advance on the first day of each calendar month included in the
Term after the Term Commencement Date; and for any portion of a calendar month
which includes the Term Commencement Date or at the end of the Term, at the
proportionate rate payable for such portion, in advance.  The obligations of
Tenant in this Article IV are independent covenants and Tenant shall have no
right to withhold or abate any payment

17


--------------------------------------------------------------------------------




of Annual Base rent, additional rent or other payment, or to set off any amount
against the Annual Base Rent, additional rent or other payment then due and
payable, or to terminate this Lease, because of any breach or alleged breach by
Landlord of its obligations in this Lease, except as expressly provided in
Article VI.


4.2                               OPERATING COSTS AND REAL ESTATE TAXES.


4.2.1        LANDLORD’S OPERATING COSTS.  TENANT SHALL PAY TO LANDLORD, AS
ADDITIONAL RENT, ALL OF LANDLORD’S OPERATING COSTS ATTRIBUTABLE TO THE TERM OF
THIS LEASE, ON OR BEFORE THE THIRTIETH (30TH) DAY FOLLOWING RECEIPT BY TENANT OF
LANDLORD’S STATEMENT (AS DEFINED BELOW).  WITHIN ONE HUNDRED TWENTY (120) DAYS
AFTER THE END OF EACH CALENDAR YEAR ENDING DURING THE TERM AND AFTER LEASE
TERMINATION, LANDLORD SHALL RENDER A STATEMENT (“LANDLORD’S STATEMENT”) IN
REASONABLE DETAIL AND ACCORDING TO LANDLORD’S USUAL ACCOUNTING PRACTICES, WHICH
SHALL BE IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRACTICES, SHOWING FOR
THE PRECEDING CALENDAR YEAR OR FRACTION THEREOF, AS THE CASE MAY BE, “LANDLORD’S
OPERATING COSTS” TOGETHER WITH REAL ESTATE TAXES (AS DEFINED IN SECTION 4.2.2
HEREOF).

Landlord’s Operating Costs shall mean the reasonable costs incurred by Landlord
in:

(1)           Maintaining, repairing and operating the Building, including the
exterior of the Building including its roof and structural elements, the parking
lot, and the Lot,

(2)           Providing snow removal and landscaping for the Lot;

(3)           premiums for insurance (including, without limitation, all-risk
commercial property, rental value, and liability insurance, and insurance
required to be carried by any mortgage lender), and deductible amounts
thereunder (to the extent otherwise permitted or required under this Lease),
excluding any premiums for insurance on portions of the Property that Tenant is
required to insure under this Lease, including without limitation the Initial
Tenant Improvements and any alterations or additions undertaken by Tenant;

(4)           a management fee to a property manager (“Manager”) not in excess
of the lesser of (a) three percent (3%) of gross income from the Property or (b)
commercially reasonable third party charges for comparable facilities, it being
agreed that management may be provided by Landlord, or an affiliate thereof;

(5)           payments under service contracts for any of the foregoing.

If Landlord installs a new or replacement capital item in order to comply with a
legal requirement or interpretation thereof first arising after the date of this
Lease, or for the purposes of reducing Operating Costs, the cost thereof as
reasonably amortized by Landlord over the useful life of the item together with
interest at the rate of interest actually charged to Landlord for borrowing
funds to finance such item, (or the prevailing market interest rate Landlord
reasonably determines would have been charged if Landlord does not finance such
item) on the unamortized amount, shall be included in Landlord’s Operating
Costs, except that the amortized amount of any capital expense for the purpose
of reducing Operating Costs shall be limited by the amount of actual savings
achieved each year.

18


--------------------------------------------------------------------------------




 

If Landlord leases any items of capital equipment which is intended to reduce
expenses which would otherwise be included in Operating Costs, or is for the
purpose of complying with a legal requirement or interpretation thereof first
arising after the date of this Lease, then the rentals and other costs paid
pursuant to such leasing shall be included in Operating Costs for the year in
which they were incurred, except that the rentals and other costs incurred for
the purpose of reducing Operating Costs shall be limited by the amount of actual
savings achieved each year.

Landlord’s Operating Costs shall exclude the following:

(1)                                  Real Estate Taxes;

(2)           the interest and amortization on mortgages for the Building and
the Lot or leasehold interests therein;

(3)           ground rent; depreciation on the Building or equipment or systems
therein;

(4)           costs in connection with leasing, releasing, or subleasing space
at the Building (including but not limited to legal fees and brokerage
commissions);

(5)           costs incurred in connection with the sale, financing or
refinancing of the Building and/or the Lot;

(6)           the cost of repairs or other work to the extent Landlord is
reimbursed by insurance or condemnation proceeds or by any other third party or
any tenant (including Tenant); costs incurred in enforcing leases against other
tenants;

(7)           the cost of special services rendered to tenants (including
Tenant) for which a special charge is made.

(8)           Salaries or benefits for Landlord’s executives and employees;

(9)           Capital expenditures except as expressly provided above;

(10)         Advertising and promotional expenditures;

(11)         Bad debt loss, rent loss, or reserves of any kind;

(12)         Costs of compliance, fines or penalties incurred by Landlord due to
violations of or non-compliance with any applicable legal requirements except to
the extent such violation or non-compliance is caused by Tenant, its employees,
invitees, agents or contractors;

(13)         Costs incurred in the removal, abatement or other treatment of
underground storage tanks or Hazardous Materials present in the Building or on
the Property except to the extent attributable to the act or omission of Tenant,
its employees, invitees, agents or contractors;

(14)         Costs associated with the operation of the business of the entity
which constitutes Landlord as the same are distinguished from the costs of
operation of the Building, including, without limitation, accounting and legal
expenses, costs of selling, syndicating, financing,

19


--------------------------------------------------------------------------------




mortgaging or hypothecating Landlord’s interest in the Building, costs of any
disputes between Landlord and its employees, or building managers;

(15)         Lessor’s general overhead and administrative expenses not related
to the Building;

(16)         Expenses for any item or service which Tenant pays in full directly
to a third party or separately pays in full to Landlord; and

(17)         Costs and expenses for Landlord’s Work.


4.2.2        REAL ESTATE TAXES.  LANDLORD SHALL REASONABLY COOPERATE WITH TENANT
AT TENANT’S REQUEST TO ALLOW TENANT TO CAUSE ALL REAL ESTATE TAX BILLS TO BE PUT
IN THE NAME OF TENANT SO THAT SUCH BILLS SHALL BE SENT DIRECTLY TO TENANT. 
TENANT SHALL PAY DIRECTLY TO THE GOVERNMENTAL AUTHORITY CHARGED WITH THE
COLLECTION THEREOF PRIOR TO THE DATE SUCH SUMS WOULD BE DELINQUENT, ALL REAL
ESTATE TAXES ATTRIBUTABLE TO THE TERM, AND PROVIDE EVIDENCE OF SUCH PAYMENT TO
LANDLORD PROMPTLY THEREAFTER.  NOTWITHSTANDING THE FOREGOING, FROM TIME TO TIME
LANDLORD MAY ELECT FOR TENANT, IN LIEU OF COMPLYING WITH THE IMMEDIATELY
PRECEDING SENTENCE, TO PAY TO LANDLORD, AS ADDITIONAL RENT, ALL REAL ESTATE
TAXES ATTRIBUTABLE TO THE TERM ON OR BEFORE THE THIRTIETH (30TH) DAY FOLLOWING
RECEIPT BY TENANT OF LANDLORD’S STATEMENT.  THE TERM “REAL ESTATE TAXES” AS USED
HEREIN SHALL MEAN ALL TAXES, IMPOSITIONS AND CHARGES OF EVERY KIND AND NATURE
ASSESSED BY ANY GOVERNMENTAL AUTHORITY ON THE LOT, BUILDING AND IMPROVEMENTS,
AND THE REASONABLE EXPENSES INCURRED BY LANDLORD IN CONNECTION WITH ANY
PROCEEDINGS FOR ABATEMENT OF TAXES AND ASSESSMENTS WITH RESPECT TO ANY CALENDAR
YEAR OR FRACTION OF A CALENDAR YEAR; WHICH LANDLORD SHALL BECOME OBLIGATED TO
PAY BECAUSE OF OR IN CONNECTION WITH THE OWNERSHIP AND OPERATION OF THE LOT,
BUILDING AND IMPROVEMENTS, TOGETHER WITH INSTALLMENTS AND INTEREST ON
ASSESSMENTS FOR PUBLIC BETTERMENTS OR PUBLIC IMPROVEMENTS (LANDLORD HEREBY
AGREEING TO ELECT TO PAY ANY SUCH ASSESSMENTS OVER THE MAXIMUM PERIOD OF TIME
ALLOWED BY LAW), SUBJECT TO THE FOLLOWING: THERE SHALL BE EXCLUDED FROM REAL
ESTATE TAXES ALL INCOME TAXES, EXCISE TAXES, FRANCHISE TAXES, AND ESTATE,
SUCCESSION, INHERITANCE AND TRANSFER TAXES, PROVIDED, HOWEVER, THAT IF AT ANY
TIME DURING THE TERM THE PRESENT SYSTEM OF AD VALOREM TAXATION OF REAL PROPERTY
SHALL BE CHANGED SO THAT IN LIEU OF THE WHOLE OR ANY PART OF THE AD VALOREM TAX
ON REAL PROPERTY, THERE SHALL BE ASSESSED ON LANDLORD A CAPITAL LEVY OR OTHER
TAX ON THE GROSS RENTS RECEIVED WITH RESPECT TO THE LOT, BUILDING AND
IMPROVEMENTS, OR BOTH, OR A FEDERAL, STATE, COUNTY, MUNICIPAL, OR OTHER LOCAL
INCOME, FRANCHISE, EXCISE OR SIMILAR TAX, ASSESSMENT, LEVY OR CHARGE (DISTINCT
FROM ANY NOW IN EFFECT) MEASURED BY OR BASED, IN WHOLE OR IN PART, UPON ANY SUCH
GROSS RENTS, THEN ANY AND ALL OF SUCH TAXES, ASSESSMENTS, LEVIES OR CHARGES, TO
THE EXTENT SO MEASURED OR BASED, SHALL BE DEEMED TO BE INCLUDED WITHIN THE TERM
“REAL ESTATE TAXES.”  TENANT, AT ITS SOLE COST AND EXPENSE, SHALL BE ENTITLED TO
SEEK AN ABATEMENT FROM TIME TO TIME OF ANY REAL ESTATE TAXES FOR WHICH IT IS
RESPONSIBLE, AND LANDLORD AGREES THAT, IT SHALL UPON TENANT’S WRITTEN REQUEST
REASONABLY COOPERATE WITH TENANT IN CONNECTION THEREWITH, PROVIDED THAT TENANT
SHALL REIMBURSE LANDLORD FOR ITS REASONABLE OUT OF POCKET COSTS THEREFOR.


4.2.3        LANDLORD’S ESTIMATES AT END OF TERM.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS SECTION 4.2, IF THE TERM EXPIRES OR IS TERMINATED AS OF A DATE
OTHER THAN THE LAST DAY OF A CALENDAR YEAR, THEN FOR SUCH FRACTION OF A CALENDAR
YEAR AT THE END OF THE TERM, TENANT’S LAST PAYMENT TO LANDLORD UNDER THIS
SECTION 4.2 SHALL BE MADE ON THE BASIS OF LANDLORD’S BEST

20


--------------------------------------------------------------------------------





ESTIMATE OF THE ITEMS OTHERWISE INCLUDABLE IN LANDLORD’S STATEMENT AND SHALL BE
MADE NO LATER THAN THIRTY (30) DAYS AFTER LANDLORD DELIVERS SUCH ESTIMATE TO
TENANT, WITH AN APPROPRIATE PAYMENT OR REFUND TO BE MADE UPON SUBMISSION OF
LANDLORD’S STATEMENT.


4.3                               ESTIMATED PREMISES EXPENSE PAYMENTS AND
EXAMINATION RIGHTS.

With respect to each calendar year or fraction thereof during the Term, Tenant
shall pay, as additional rent, on the first day of each month of such calendar
year and each ensuing calendar year thereafter, estimated monthly payments
(hereafter, “Estimated Monthly Expense Payments”) of Landlord’s Operating Costs
and Real Estate Taxes (collectively, “Expenses”) for which Tenant will be
liable, equal to 1/12th of Landlord’s estimate of such Expenses for the
respective calendar year, with an appropriate additional payment (or credit by
Landlord against Tenant’s future payments of Expenses or, if at expiration of
the Term, promptly refunded to Tenant) to be made within thirty (30) days after
Landlord’s Statement is delivered to Tenant.  Landlord may reasonably adjust
such Estimated Monthly Expense Payments from time to time and at any time during
a calendar year, and Tenant shall pay, as additional rent, on the first day of
each month following receipt of Landlord’s written notice thereof, (provided it
receives at least thirty (30) days’ advance notice), the adjusted Estimated
Monthly Expense Payment.

Landlord agrees to make its books and records relating to Landlord’s Operating
Costs and Real Estate Taxes available for examination during normal business
hours upon reasonable notice by Tenant and its representatives; provided that
any such examination shall be by Tenant’s employees or by third parties not
compensated on a contingent fee basis, shall be at Tenant’s sole cost and
expense, and shall be conducted with respect to any particular fiscal year
pursuant to a notice sent by Tenant not later than one hundred eighty (180) days
following delivery of Landlord’s Statement with respect to such fiscal year;
provided further, that if the examination discloses a discrepancy which the
parties agree (or a court of competent jurisdiction determines) involves an
overcharge to Tenant, Landlord shall promptly rebate the same to Tenant with
interest at the Default Interest Rate.  If Tenant fails to notify Landlord of
its desire to conduct such an examination within such one hundred eighty (180)
days period, then the calculation of Landlord’s Operating Costs and Real Estate
Taxes reflected in the Landlord’s Statement shall be final and conclusive for
all purposes.  Also, if the examination discloses a discrepancy which the
parties agree (or a court of competent jurisdiction determines) involves an
overcharge to Tenant of more than five (5%) percent, Landlord shall pay the
reasonable expenses incurred by Tenant for such audit.


4.4                               ELECTRICITY; UTILITIES

Commencing on the Commencement Date, but subject to the provisions of Section
2.2, Tenant shall pay all electric, water, sewer, gas, telecommunications,
telephone, and other utility charges for the Building, the Premises and the Lot
directly to the applicable utility company before they become delinquent, and
upon Landlord’s request shall provide evidence of such payment to Landlord. 
Tenant shall make arrangements for its own telephone, telecommunications and
other utility service, using the existing connection to the Building and
Landlord shall cooperate with Tenant in such effort, provided that, if for any
reason Landlord receives the bill therefor, Tenant shall pay for all charges for
utility consumption in the Building, the Premises and the Lot, but without
mark-up above actual cost, within thirty (30) days of Landlord’s invoice
therefor.

21


--------------------------------------------------------------------------------


Landlord shall not in any way be liable or responsible to Tenant for any loss or
damage or expense which Tenant may sustain or incur if, during the Term of this
Lease, either the quantity or character of electric current is changed or
electric current is no longer available or suitable for Tenant’s requirements
due to a factor or cause beyond Landlord’s reasonable control.


4.5                               CHANGE OF FISCAL YEAR.

Upon at least 30 days prior written notice to Tenant, Landlord shall have the
right from time to time to change the periods of accounting under Section 4.2 to
any annual period other than a calendar year, and upon any such change all items
referred to in this Section 4.5 shall be appropriately apportioned and Landlord
shall provide Tenant with any reasonably available backup information and
calculations performed by Landlord.  In all Landlord’s Statements rendered under
this Section 4.5, amounts for periods partially within and partially without the
accounting periods shall be appropriately apportioned, and any items which are
not determinable at the time of a Landlord’s Statement shall be included therein
on the basis of Landlord’s estimate, and with respect thereto Landlord shall
render promptly after determination a supplemental Landlord’s Statement, and
appropriate adjustment shall be made according thereto.  All Landlord’s
Statements shall be prepared on a cash basis of accounting.


4.6                               PAYMENTS.

All payments, fees, charges or other monetary obligations due from Tenant to
Landlord under this Lease (other than Annual Base Rent) shall constitute
additional rent.  All payments of Annual Base Rent and additional rent shall be
made to Manager, or to such other person as Landlord may from time to time
designate.  If any installment of Annual Base Rent or additional rent is not
paid within five (5) days after the due date thereof, more than once in any
twelve month period, Tenant shall pay to Landlord, as additional rent, a late
fee equal to four percent (4%) of the past due amount.  Additionally, if any
installment of Annual Base Rent or additional rent is paid more than ten
(10) days after the due date thereof, at Landlord’s election, it shall bear
interest at a rate equal to the prime rate (as published from time to time by
The Wall Street Journal as the prime rate) plus four percent (4%), or if less,
the maximum amount permitted by law (the “Default Interest Rate”) from such due
date, which interest shall be immediately due and payable as further additional
rent.


ARTICLE V


LANDLORD’S COVENANTS


5.1                               LANDLORD’S COVENANTS DURING THE TERM.

Landlord covenants during the Term:


5.1.1        BUILDING AND LOT SERVICES.  TO PROVIDE SNOW REMOVAL AND LANDSCAPE
MAINTENANCE TO THE LOT, THE COST OF WHICH SHALL BE PART OF LANDLORD’S OPERATING
COSTS.  LANDLORD WILL MEET WITH TENANT UPON ITS REQUEST TO DISCUSS OPERATIONAL
REQUIREMENTS, PROPOSED BUDGETS FOR OPERATING COSTS FOR THE UPCOMING YEAR, AND
ANY REASONABLE CHANGES IN THE SCOPE OF SERVICES REQUIRED BY TENANT.  LANDLORD
AGREES THAT IT WILL BID OUT ITS THIRD-PARTY SERVICE CONTRACTS (OTHER THAN
BUILDING

22


--------------------------------------------------------------------------------




management services) and Tenant shall have the right to consent to the bid to be
accepted, such consent not to be unreasonably withheld or delayed.


5.1.2        TENANT ACCESS.  TO PERMIT TENANT TO HAVE ACCESS TO THE BUILDING
TWENTY-FOUR (24) HOURS A DAY, THREE HUNDRED SIXTY-FIVE (365) DAYS A YEAR. 
LANDLORD IS NOT AND SHALL NOT BE REQUIRED TO FURNISH TO TENANT OR ANY OTHER
OCCUPANT OF THE PREMISES TELEPHONE OR OTHER COMMUNICATION SERVICE.

Tenant may, as part of the Initial Tenant Improvements, install a card access or
other security system.  Tenant acknowledges and agrees that any existing or
additional security system, while intended to deter crime may not in given
instances prevent theft or other criminal acts, and that Tenant has not
requested that the Building be provided with a security guard or service. 
Tenant agrees that Landlord shall not be liable to Tenant for, and Tenant waives
any claim against Landlord with respect to, any loss by theft or any other
damage suffered or incurred by Tenant in connection with any unauthorized entry
into the Premises or any other breach of security with respect to the Premises
unless due to the gross negligence or willful misconduct of Landlord.  Tenant
shall be solely responsible for the personal safety of Tenant’s officers,
employees, agents, contractors, guests and invitees while any such person is in,
on or about the Premises and/or the Building.  Tenant shall at Tenant’s cost
obtain insurance coverage to the extent Tenant desires protection against such
criminal acts.


5.1.3        REPAIRS.  EXCEPT AS OTHERWISE PROVIDED IN ARTICLE VII, TO MAKE SUCH
REPAIRS AND REPLACEMENTS TO THE ROOF AND STRUCTURAL ELEMENTS OF THE BUILDING,
INCLUDING WITHOUT LIMITATION, EXTERIOR WALLS, FLOOR SLABS, AND LOT (INCLUDING
WITHOUT LIMITATION THE PARKING LOT) AS MAY BE NECESSARY TO KEEP THEM IN GOOD
WORKING ORDER AND REPAIR, REASONABLE WEAR AND TEAR EXCEPTED BUT EXPRESSLY
EXCLUDING THE MATTERS WHICH ARE THE RESPONSIBILITY OF TENANT UNDER SECTION
6.1.2.


5.1.4        INSURANCE.  TO MAINTAIN SUCH PROPERTY, RENTAL VALUE, AND LIABILITY
AND OTHER INSURANCE AS SHALL BE REQUIRED BY ANY MORTGAGE LENDER OR OTHERWISE AS
IS MAINTAINED BY SIMILAR LANDLORDS FOR COMPARABLE PROPERTIES.  AT A MINIMUM
LANDLORD SHALL MAINTAIN (I) “ALL RISK” OR SPECIAL FORM PROPERTY INSURANCE
INCLUDING, BUT NOT LIMITED TO, FIRE, EXTENDED COVERAGE, VANDALISM AND MALICIOUS
MISCHIEF COVERAGE UPON THE BUILDING (EXCLUDING THE INITIAL TENANT IMPROVEMENTS
AND ANY ALTERATIONS OR ADDITIONS UNDERTAKEN BY TENANT), IN THE FULL REPLACEMENT
COST THEREOF WITH CUSTOMARY DEDUCTIBLES, CONTAINING A WAIVER OF ANY RIGHT OF
SUBROGATION AGAINST TENANT, ITS AGENTS, EMPLOYEES, AND REPRESENTATIVES WHICH
MIGHT ARISE FOR ANY REASON; (II) COMMERCIAL GENERAL LIABILITY INSURANCE TO
INCLUDE PERSONAL INJURY, BODILY INJURY, PROPERTY DAMAGE LIABILITY (WITH A
BROADENING ENDORSEMENT), PREMISES/OPERATIONS, BLANKET CONTRACTUAL LIABILITY, IN
LIMITS NOT LESS THAN THREE MILLION DOLLARS ($3,000,000.00) PER OCCURRENCE; THE
LIMIT CAN BE SATISFIED THROUGH A COMBINATION OF A PRIMARY GENERAL LIABILITY
POLICY AND AN UMBRELLA LIABILITY POLICY; (IV) IF LANDLORD HAS ANY EMPLOYEES
WORKERS’ COMPENSATION INSURANCE IN THE AMOUNTS REQUIRED BY LAW; AND (V) RENTAL
INTERRUPTION INSURANCE IN AMOUNTS AT LEAST EQUAL TO ONE YEAR OF BASE RENT AND
ADDITIONAL RENT UNDER THIS LEASE.


5.1.5        TENANT SIGNAGE.  TO ALLOW TENANT, AT ITS SOLE COST AND EXPENSE,
SUBJECT TO TENANT OBTAINING ALL GOVERNMENTAL PERMITS AND APPROVALS AND
LANDLORD’S APPROVAL (NOT TO BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED) OF
THE DESIGN THEREOF, TO INSTALL TENANT SIGNAGE (INCLUDING TENANT’S CORPORATE NAME
AND LOGO) IN TWO LOCATIONS ON THE EXTERIOR OF THE BUILDING

23


--------------------------------------------------------------------------------




and on a new monument sign.  Tenant shall remove any of its signage at the
expiration or termination of this Lease.


5.1.6        QUIET ENJOYMENT.  THAT LANDLORD HAS THE RIGHT TO MAKE THIS LEASE
AND THAT TENANT PROVIDED TENANT IS NOT IN DEFAULT FOLLOWING ANY NOTICE AND ANY
OPPORTUNITY TO CURE EXPRESSLY PROVIDED FOR HEREIN SHALL PEACEFULLY AND QUIETLY
HAVE, HOLD AND ENJOY THE PREMISES THROUGHOUT THE TERM WITHOUT ANY MANNER OF
HINDRANCE OR MOLESTATION FROM LANDLORD OR ANYONE CLAIMING UNDER LANDLORD,
SUBJECT HOWEVER TO ALL THE TERMS AND PROVISIONS HEREOF.


5.1.7        LANDLORD’S INDEMNITY.  TO DEFEND, WITH COUNSEL REASONABLY APPROVED
BY TENANT, ALL ACTIONS AGAINST TENANT, ANY PARTNER, MEMBER, TRUSTEE,
STOCKHOLDER, OFFICER, DIRECTOR, EMPLOYEE OR BENEFICIARY OF TENANT (“TENANT
INDEMNIFIED PARTIES”) WITH RESPECT TO, AND TO PAY, PROTECT, INDEMNIFY AND SAVE
HARMLESS, TO THE EXTENT PERMITTED BY LAW, ALL INDEMNIFIED PARTIES FROM AND
AGAINST, ANY AND ALL LIABILITIES, LOSSES, DAMAGES, COSTS, EXPENSES (INCLUDING
REASONABLE ATTORNEYS’ FEES AND EXPENSES), CAUSES OF ACTION, SUITS, CLAIMS,
DEMANDS OR JUDGMENTS OF ANY NATURE ARISING FROM THE NEGLIGENCE OR WILLFUL
MISCONDUCT OF LANDLORD, ITS AGENTS, EMPLOYEES, INVITEES OR CONTRACTORS.


5.1.8        LANDLORD WAIVERS.  LANDLORD AGREES FROM TIME TO TIME TO EXECUTE AND
DELIVER TO LENDERS PROVIDING FINANCING ON TENANT’S EQUIPMENT AND TRADE FIXTURES,
COMMERCIALLY REASONABLE FORMS OF SO-CALLED “LANDLORD’S WAIVERS,” OR SIMILAR
DOCUMENTS WAIVING ANY LANDLORD’S LIEN ON SUCH EQUIPMENT AND TRADE FIXTURES WHICH
ARE PLEDGED TO SUCH LENDERS AS COLLATERAL.  TENANT SHALL REIMBURSE LANDLORD FOR
ITS REASONABLE LEGAL AND OTHER OUT OF POCKET EXPENSES IN CONNECTION WITH ANY
REQUEST FOR LANDLORD TO EXECUTE ANY SUCH DOCUMENT.


5.2                               INTERRUPTIONS.

Landlord shall not be liable to Tenant for any compensation or reduction of rent
by reason of inconvenience or annoyance or for loss of business arising from
power losses or shortages or from the necessity of Landlord’s entering the
Premises for any of the purposes in this Lease authorized, or for repairing the
Premises or any portion of the Building, the Lot, or any common facilities
appurtenant thereto.  In case Landlord is prevented or delayed from making any
repairs, alterations or improvements, or furnishing any service or performing
any other covenant or duty to be performed on Landlord’s part, by reason of any
cause beyond Landlord’s reasonable control, Landlord shall not be liable to
Tenant therefor, nor shall Tenant be entitled to any abatement or reduction of
rent by reason thereof, nor shall the same give rise to a claim in Tenant’s
favor that such failure constitutes actual or constructive total or partial,
eviction from the Premises.

Landlord reserves the right to stop any service or utility system by reason of
accident or emergency or until routine or other maintenance or repairs have been
completed, provided and on condition that, except in case of emergency repairs,
Landlord will give Tenant reasonable advance notice of any contemplated
stoppage, will coordinate such stoppage for a time that is reasonably acceptable
to Tenant, and will use reasonable efforts to avoid unnecessary inconvenience to
Tenant by reason thereof.

24


--------------------------------------------------------------------------------




 


ARTICLE VI


TENANT’S COVENANTS


6.1                               TENANT’S COVENANTS DURING THE TERM.

Tenant covenants during the Term and such further time as Tenant occupies any
part of the Premises:


6.1.1        TENANT’S PAYMENTS.  TO PAY WHEN DUE (A) ALL ANNUAL BASE RENT ON A
MONTHLY BASIS ON THE FIRST DAY OF EACH MONTH AND ALL ADDITIONAL RENT, (B) ALL
TAXES WHICH MAY BE IMPOSED ON TENANT’S PERSONAL PROPERTY IN THE PREMISES
(INCLUDING, WITHOUT LIMITATION, TENANT’S FIXTURES AND EQUIPMENT) REGARDLESS TO
WHOMEVER ASSESSED, AND (C) ALL CHARGES BY PUBLIC UTILITIES FOR ELECTRICITY,
TELEPHONE (INCLUDING SERVICE INSPECTIONS THEREFOR) AND OTHER SERVICES RENDERED
TO THE PREMISES NOT OTHERWISE REQUIRED HEREUNDER TO BE FURNISHED BY LANDLORD
WITHOUT CHARGE.  ALL CHARGES, FEES, MONETARY OBLIGATIONS AND OTHER AMOUNTS
PAYABLE BY TENANT UNDER THIS LEASE OTHER THAN ANNUAL BASE RENT SHALL CONSTITUTE
“ADDITIONAL RENT” HEREUNDER.


6.1.2        REPAIRS AND YIELDING UP.  EXCEPT AS OTHERWISE PROVIDED IN ARTICLE
VII AND SECTION 5.1.3, TO KEEP THE PREMISES, THE BUILDING AND THE LOT (INCLUDING
WITHOUT LIMITATION HVAC AND OTHER BUILDING SYSTEMS, ELEVATORS, GENERATORS, UPS
SYSTEMS AND ANY EQUIPMENT INSTALLED BY TENANT, INTERIOR AND EXTERIOR WINDOWS,
FIXTURES AND INTERIOR WALLS, FLOORS, CEILINGS AND DOORS) IN GOOD ORDER, REPAIR
AND CONDITION, REASONABLE WEAR AND TEAR AND DAMAGE BY FIRE OR OTHER CASUALTY
EXCEPTED.  IN CONNECTION THEREWITH, TENANT SHALL EITHER (A) KEEP IN FORCE AND
EFFECT THROUGHOUT THE TERM COMMERCIALLY CUSTOMARY MAINTENANCE CONTRACTS FOR THE
BUILDING’S HVAC SYSTEM WITH REPUTABLE THIRD PARTY SERVICE PROVIDERS, AND PROVIDE
CURRENT COPIES THEREOF TO LANDLORD, OR (B) MAINTAIN SUCH SYSTEM WITH ITS OWN
STAFF PURSUANT TO A MAINTENANCE SCHEDULE AND IN ACCORDANCE WITH MAINTENANCE
STANDARDS EQUIVALENT TO WHAT WOULD HAVE BEEN PROVIDED UNDER SUCH CONTRACTS, AND
PROVIDE LANDLORD WITH COPIES OF SUCH SCHEDULE ON AN ANNUAL BASIS AND EVIDENCE OF
SUCH MAINTENANCE AS LANDLORD MAY REASONABLY REQUEST.

At the expiration or termination of this Lease peaceably to yield up the
Premises in such order, repair and condition, first removing all goods and
effects of Tenant and, to the extent and in the condition required by Section
3.5, any alterations and additions, and repairing all damage caused by such
removal and leaving them clean and neat and free from trash and debris.


6.1.3        OCCUPANCY AND USE.  TO USE AND OCCUPY THE PREMISES ONLY FOR THE
PERMITTED USES; NOT TO INJURE OR DEFACE THE BUILDING OR THE LOT TO KEEP THE
PREMISES CLEAN AND IN A NEAT AND ORDERLY CONDITION; AND NOT TO PERMIT IN THE
BUILDING ANY USE THEREOF WHICH IS IMPROPER, OFFENSIVE OR CONTRARY TO LAW OR
ORDINANCES, OR CREATES A NUISANCE OR THAT INVALIDATES OR INCREASES THE PREMIUMS
FOR ANY INSURANCE ON THE BUILDING OR ITS CONTENTS; NOT TO DUMP, FLUSH, OR IN ANY
WAY INTRODUCE ANY HAZARDOUS MATERIALS INTO THE SEWAGE OR OTHER WASTE DISPOSAL
SYSTEM SERVING THE PREMISES, AND NOT TO USE OR PERMIT THE USE OF ANY HAZARDOUS
MATERIALS IN OR ON THE PREMISES OR THE LOT EXCEPT IN ACCORDANCE WITH TENANT’S
NORMAL BUSINESS PRACTICE AND IN COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL
LAWS; TO NOTIFY LANDLORD OF ANY INCIDENT WHICH WOULD REQUIRE THE FILING OF A
NOTICE UNDER APPLICABLE FEDERAL, STATE, OR LOCAL LAW ON THE PREMISES, THE LOT OR
ANY COMMON FACILITIES APPURTENANT THERETO; AND TO CAUSE THE INTERIOR OF THE
PREMISES TO COMPLY WITH

25


--------------------------------------------------------------------------------




the Americans with Disabilities Act; to comply with all laws, regulations and
orders of governmental authorities, including without limitation those relating
to zoning, building, fire, health and safety, applicable to Tenant’s particular
use of the Premises, the Lot or any common facilities appurtenant thereto.  As
used herein, “Hazardous Materials” shall mean and include, but shall not be
limited to, any petroleum product and all hazardous or toxic wastes or
substances, any substances which because of their quantitative concentration,
chemical, radioactive, flammable, explosive, infectious or other
characteristics, constitute or may reasonably be expected to constitute or
contribute to a danger or hazard to public health, safety or welfare or to the
environment, including, without limitation, any toxic mold, asbestos (whether or
not friable) and any asbestos-containing materials, waste oils, solvents and
chlorinated oils, polychlorinated biphenyls (PCBs), toxic metals, etchants,
pickling and plating wastes, explosives, reactive metals and compounds,
pesticides, herbicides, radon gas, urea formaldehyde foam insulation and
chemical, biological and radioactive wastes, or any other similar materials or
any hazardous or toxic wastes or substances which are included under or
regulated by any federal, state or local law, rule or regulation (whether now
existing or hereafter enacted or promulgated, as they may be amended from time
to time) pertaining to environmental regulations, contamination, clean-up or
disclosures, and any judicial or administrative interpretation thereof,
including any judicial or administrative orders or judgments including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, 42 U.S.C. Section 9601 et seq. (“CERCLA”); the Federal Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901 et seq. (“RCRA”);
Superfund Amendments and Reauthorization Act of 1986, Public Law No. 99-499
(signed into law October 17, 1986) (“SARA”); Toxic Substances Control Act, 15
U.S.C. Section 2601 et seq. (“TSCA”); Massachusetts Oil and Hazardous Material
Release Prevention and Response Act, M.G.L. c. 21E; Massachusetts Hazardous
Waste Management Act, M.G.L. c. 21C; the Hazardous Materials Transportation Act,
49 U.S.C. Section 1801 et seq.; or any other state superlien or environmental
clean-up or disclosure statutes (all such laws, rules and regulations being
referred to collectively as the “Environmental Laws”).  Upon written request
from Landlord, Tenant shall provide to Landlord on an annual basis, a management
plan listing all Hazardous Materials it keeps and maintains and Tenant’s
procedures for handling the same in compliance with law.  Tenant shall
immediately notify Landlord of any spill or release of Hazardous Materials that
is reportable to applicable authorities under Environmental Laws and shall in
all cases remedy such spill or release in compliance with Environmental Laws. 
At the expiration or termination of this Lease, Tenant shall provide to Landlord
at Landlord’s request, an environmental site assessment reasonably satisfactory
to Landlord prepared by a Massachusetts Licensed Site Professional, and a
decommissioning report prepared by an industrial hygienist reasonably
satisfactory to Landlord, each identifying any Hazardous Materials in or about
the Premises or the Lot, and Tenant shall be responsible for the remediation
thereof in compliance with law except to the extent the presence of such
Hazardous Materials was not caused by Tenant, its agents, employees, invitees or
contractors.  If Tenant discovers the presence of any Hazardous Materials in
violation of Environmental Laws in the course of performing Initial Tenant
Improvements, it shall promptly advise Landlord and Landlord shall be
responsible for remediation and removal thereof to the extent required by, and
in compliance with, Environmental Laws.


6.1.4        RULES AND REGULATIONS.  TO COMPLY WITH THE RULES AND REGULATIONS
SET FORTH IN EXHIBIT D AND ALL OTHER RULES AND REGULATIONS REASONABLY ACCEPTABLE
TO TENANT OF WHICH TENANT HAS BEEN GIVEN PRIOR WRITTEN NOTICE, FOR THE CARE AND
USE OF THE BUILDING AND THE LOT AND THEIR

26


--------------------------------------------------------------------------------




facilities and approaches.  In the event any rule or regulation set forth in
Exhibit D or hereafter promulgated by Landlord is inconsistent with the terms of
this Lease, the terms of this Lease shall prevail.


6.1.5        SAFETY APPLIANCES.  TO KEEP THE PREMISES EQUIPPED WITH ALL SAFETY
APPLIANCES REQUIRED BY LAW OR ORDINANCE OR ANY OTHER REGULATION OF ANY PUBLIC
AUTHORITY AND TO PROCURE ALL LICENSES AND PERMITS REQUIRED BECAUSE OF TENANT’S
SPECIFIC USE, AND TO DO ANY WORK SO REQUIRED, IT BEING UNDERSTOOD THAT THE
FOREGOING PROVISIONS SHALL NOT BE CONSTRUED TO BROADEN IN ANY WAY TENANT’S
PERMITTED USES.  TENANT SHALL ALSO COMPLY WITH THE REQUIREMENTS OF ALL LAWS,
ORDERS AND REGULATIONS OF ALL GOVERNMENTAL AUTHORITIES, FEDERAL, STATE OR
MUNICIPAL, HAVING JURISDICTION OVER THE PREMISES OR BUILDING OR THE OPERATION OF
TENANT’S BUSINESS.


6.1.6        ASSIGNMENT AND SUBLETTING.

(A)           TENANT SHALL NOT ASSIGN, MORTGAGE, PLEDGE OR OTHERWISE TRANSFER
THIS LEASE OR MAKE ANY SUBLEASE OF THE PREMISES, OR PERMIT OCCUPANCY OF ANY PART
THEREOF BY ANYONE OTHER THAN TENANT (ANY SUCH ACT BEING REFERRED TO HEREIN AS A
“TRANSFER” AND THE OTHER PARTY WITH WHOM TENANT UNDERTAKES SUCH ACT BEING
REFERRED TO HEREIN AS A “TRANSFEREE”) WITHOUT THE PRIOR WRITTEN CONSENT OF
LANDLORD, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR
DELAYED AS HEREINAFTER PROVIDED.  NOTWITHSTANDING THE FOREGOING, LANDLORD MAY
REFUSE CONSENT IN ITS SOLE DISCRETION (A) TO ANY TRANSFER TO ANY GOVERNMENTAL OR
QUASI-GOVERNMENTAL AUTHORITY OR AGENCY, TO ANY ENTITY IN CONNECTION WITH USE BY
OR AFFILIATION WITH A FOREIGN GOVERNMENT, OR TO AN ENTITY FOR THE PROVISION OF
SOCIAL OR CLINICAL SERVICES, OR (B) ANY TRANSFER IN CONNECTION WITH A PROPOSED
USE OTHER THAN THE PERMITTED USE.  IN ALL OTHER CASES, LANDLORD AGREES THAT IT
SHALL NOT UNREASONABLY WITHHOLD, CONDITION OR DELAY ITS CONSENT TO ANY PROPOSED
TRANSFER OF THE PREMISES BY TENANT, PENDING LANDLORD’S SATISFACTORY REVIEW OF
THE INFORMATION TO BE SUPPLIED BY TENANT REGARDING, AMONG OTHER MATTERS, ALL
MATERIAL TERMS OF THE PROPOSED TRANSFER, THE PROPOSED TRANSFEREE’S
CREDITWORTHINESS, AND ITS INTENDED USE OF THE PREMISES.  ANY REQUEST BY TENANT
FOR SUCH CONSENT SHALL BE IN WRITING AND SHALL INCLUDE THE NAME OF THE PROPOSED
TRANSFEREE, THE NATURE OF ITS BUSINESS AND PROPOSED USE OF THE PREMISES,
REASONABLE INFORMATION AS TO ITS FINANCIAL CONDITION AND PROSPECTS, AND ALL
MATERIAL TERMS AND CONDITIONS OF THE PROPOSED TRANSFER.  TENANT SHALL SUPPLY
SUCH ADDITIONAL INFORMATION ABOUT THE PROPOSED TRANSFER AND TRANSFEREE AS THE
LANDLORD REASONABLY REQUESTS.  TENANT SHALL REIMBURSE LANDLORD FOR ITS
REASONABLE LEGAL AND OTHER OUT OF POCKET EXPENSES IN CONNECTION WITH ANY REQUEST
FOR CONSENT.  TENANT MAY WITHOUT LANDLORD’S CONSENT (A) ASSIGN ITS ENTIRE
INTEREST UNDER THIS LEASE TO A SUCCESSOR TO TENANT BY PURCHASE OF ALL OR
SUBSTANTIALLY ALL OF THE STOCK OR ASSETS OF TENANT, OR BY CORPORATE MERGER, AND
(B) ASSIGN THIS LEASE OR SUBLET ALL OR A PORTION OF THE PREMISES TO AN ENTITY
CONTROLLING, CONTROLLED BY OR UNDER COMMON CONTROL WITH TENANT OR PERMITTED
SUCCESSOR THERETO (BUT SUCH CONSENT SHALL BE REQUIRED IF AT ANY TIME SUCH ENTITY
IS NO LONGER CONTROLLING, CONTROLLED BY OR UNDER COMMON CONTROL WITH THE
ORIGINALLY NAMED TENANT OR ANY PERMITTED SUCCESSOR THERETO), PROVIDED IN ALL
CASES UNDER (A) AND (B) THAT ALL OF THE FOLLOWING CONDITIONS ARE SATISFIED AND
PROVIDED AN ASSUMPTION DOCUMENT (HEREAFTER DEFINED) IS EXECUTED BY THE ASSIGNEE
AND DELIVERED TO LANDLORD (A “PERMITTED TRANSFER”):  (I) TENANT IS NOT IN
DEFAULT UNDER THIS LEASE FOLLOWING ANY APPLICABLE NOTICE AND CURE PERIOD, (II)
TENANT’S SUCCESSOR IN THE CASE OF SALE OR MERGER OR REORGANIZATION, SHALL OWN
ALL OR SUBSTANTIALLY ALL OF THE ASSETS OR THE STOCK OF TENANT; (III) TENANT’S
SUCCESSOR IN THE CASE OF SALE OR MERGER, SHALL HAVE A NET WORTH WHICH IS AT
LEAST EQUAL TO TENANT’S NET WORTH IMMEDIATELY PRIOR TO THE ASSIGNMENT, AND (IV)
TENANT SHALL GIVE

27


--------------------------------------------------------------------------------




Landlord written notice at least twenty (20) days prior to the effective date of
the proposed transaction.  Tenant’s notice to Landlord shall include information
and documentation showing that each of the above conditions has been satisfied.

(B)           ANY TRANSFER SHALL SPECIFICALLY MAKE APPLICABLE TO THE TRANSFEREE
ALL OF THE PROVISIONS OF THIS SECTION SO THAT LANDLORD SHALL HAVE AGAINST THE
TRANSFEREE ALL RIGHTS WITH RESPECT TO ANY FURTHER TRANSFER WHICH ARE SET FORTH
HEREIN.  NO TRANSFER (INCLUDING WITHOUT LIMITATION A PERMITTED TRANSFER AND ANY
TRANSFER SUBSEQUENT TO A PRIOR TRANSFER) SHALL AFFECT THE CONTINUING PRIMARY
LIABILITY OF TENANT (INCLUDING WITHOUT LIMITATION THE ORIGINALLY NAMED TENANT
AND ANY SUCCESSOR), WHICH CONTINUING PRIMARY LIABILITY SHALL BE JOINT AND
SEVERAL WITH EACH TRANSFEREE.  NO CONSENT TO ANY TRANSFER IN A SPECIFIC INSTANCE
SHALL OPERATE AS A WAIVER IN A SUBSEQUENT INSTANCE. NO TRANSFER SHALL BE BINDING
UPON LANDLORD OR ITS SUCCESSORS, UNLESS TENANT SHALL DELIVER TO LANDLORD A
RECORDABLE INSTRUMENT SATISFACTORY TO LANDLORD (AN “ASSUMPTION DOCUMENT”)
CONTAINING A COVENANT OF ASSUMPTION OF ALL OF THE OBLIGATIONS OF TENANT
HEREUNDER BY THE TRANSFEREE RUNNING TO LANDLORD AND ALL PERSONS CLAIMING BY,
THROUGH OR UNDER LANDLORD, PROVIDED THAT LANDLORD SHALL BE UNDER NO OBLIGATION
TO RECOGNIZE ANY SUBTENANT UPON TERMINATION OF THIS LEASE.  THE TRANSFEREE’S
FAILURE TO EXECUTE SUCH INSTRUMENT SHALL NOT, HOWEVER, RELEASE OR DISCHARGE
TRANSFEREE FROM ITS LIABILITY AS A TRANSFEREE HEREUNDER.  TENANT SHALL NOT ENTER
INTO ANY TRANSFER THAT PROVIDES FOR RENTAL OR OTHER PAYMENT BASED ON THE NET
INCOME OR PROFITS DERIVED FROM THE PREMISES.  WITH RESPECT TO ANY TRANSFER OTHER
THAN A PERMITTED TRANSFER, LANDLORD SHALL BE ENTITLED TO RECEIVE FIFTY PERCENT
(50%) OF ANY CONSIDERATION, HOWEVER REALIZED, WHICH IS RECEIVED BY TENANT ON
ACCOUNT OF SUCH TRANSFER IN EXCESS OF THE ANNUAL BASE RENT AND ADDITIONAL RENT
RESERVED IN THIS LEASE APPLICABLE TO THE SPACE BEING TRANSFERRED, AFTER
DEDUCTING THEREFROM ALL REASONABLE AND CUSTOMARY EXPENSES (INCLUDING BUT NOT
LIMITED TO BROKERAGE FEES, RENTAL CONCESSIONS, FIT-UP EXPENSES INCLUDING COSTS
OF CONSTRUCTING, DEMISING WALLS, ARCHITECTURAL FEES AND ATTORNEYS’ FEES)
DIRECTLY INCURRED BY TENANT ATTRIBUTABLE TO THE TRANSFER.  THE PROVISIONS OF
THIS PARAGRAPH (B) APPLY EQUALLY TO PERMITTED TRANSFERS AND TRANSFERS FOR WHICH
LANDLORD’S CONSENT IS REQUIRED.

(C)           LANDLORD OPTION.

(1)           RIGHT TO CANCEL.  NOTWITHSTANDING ANY CONTRARY PROVISION OF THIS
SECTION 6.1.6 IN CONNECTION WITH ANY PROPOSED TRANSFER OTHER THAN A PERMITTED
TRANSFER, LANDLORD SHALL HAVE AN OPTION TO CANCEL AND TERMINATE THIS LEASE BY
WRITTEN NOTICE TO TENANT IF THE REQUEST IS TO ASSIGN THE LEASE OR TO SUBLET ALL
OF THE PREMISES; OR, IF THE REQUEST IS TO SUBLET A PORTION OF THE PREMISES IN
EXCESS OF SIXTY PERCENT (60%) OF THE PREMISES (TAKING INTO ACCOUNT ALL EXISTING
SUBLEASES), TO CANCEL AND TERMINATE THIS LEASE WITH RESPECT TO SUCH PORTION. 
LANDLORD MAY EXERCISE SAID OPTION IN WRITING WITHIN FORTY-FIVE (45) DAYS AFTER
LANDLORD’S RECEIPT FROM TENANT OF A REQUEST TO ASSIGN OR SUBLET, AND SUCH
CANCELLATION OR TERMINATION SHALL OCCUR AS OF THE DATE SET FORTH IN LANDLORD’S
NOTICE OF EXERCISE OF SUCH OPTION, WHICH SHALL NOT BE LESS THAN THIRTY (30) DAYS
NOR MORE THAN NINETY (90) DAYS FOLLOWING THE GIVING OF SUCH NOTICE.  IF LANDLORD
FAILS TO EXERCISE ITS OPTION TO CANCEL WITHIN SUCH TIME PERIOD, IT SHALL BE
DEEMED TO HAVE WAIVED THE SAME.

(2)           CANCELLATION.  IF LANDLORD EXERCISES LANDLORD’S OPTION TO CANCEL
THIS LEASE OR ANY PORTION THEREOF, TENANT SHALL SURRENDER POSSESSION OF THE
PREMISES, OR THE PORTION THEREOF, WHICH IS THE SUBJECT OF THE OPTION, AS THE
CASE MAY BE, ON THE DATE SET

28


--------------------------------------------------------------------------------




FORTH IN SUCH NOTICE IN ACCORDANCE WITH THE PROVISIONS OF THIS LEASE RELATING TO
SURRENDER OF THE PREMISES AT THE EXPIRATION OF THE TERM.  IF THIS LEASE IS
CANCELLED AS TO A PORTION OF THE PREMISES ONLY, (I) ANNUAL BASE RENT AFTER THE
DATE OF CANCELLATION SHALL BE ABATED ON A PRO RATA BASIS, AND (II) LANDLORD
SHALL HAVE THE RIGHT TO CONSTRUCT A DEMISING WALL BETWEEN TENANT’S REMAINING
PREMISES AND THE PREMISES FOR WHICH THE LEASE WAS CANCELLED.  TENANT SHALL
REIMBURSE LANDLORD AS ADDITIONAL RENT FOR THE COST TO CONSTRUCT SUCH DEMISING
WALL WITHIN TEN (10) DAYS FOLLOWING NOTICE FROM LANDLORD.

(D)           ANY AGREEMENT BY WHICH TENANT AGREES TO ENTER INTO OR EXECUTE ANY
TRANSFER AT THE DIRECTION OF ANY OTHER PARTY, OR ASSIGNS ITS RIGHTS IN THE
INCOME ARISING FROM ANY TRANSFER TO ANY OTHER PARTY, SHALL ITSELF CONSTITUTE A
TRANSFER HEREUNDER.

(E)           ANY TRANSFER OR ATTEMPTED TRANSFER NOT IN COMPLIANCE WITH ALL OF
THE TERMS AND CONDITIONS SET FORTH ABOVE SHALL BE VOID, AND SHALL BE A DEFAULT
UNDER THIS LEASE.

(F)            NOTWITHSTANDING ANY CONTRARY PROVISION OF THIS LEASE, TENANT
SHALL HAVE NO RIGHT TO ASSIGN THIS LEASE OR SUBLET ALL OR ANY PORTION OF THE
PREMISES AND ANY SUCH ASSIGNMENT OR SUBLEASE SHALL BE VOID UNLESS ON BOTH (I)
THE DATE ON WHICH TENANT NOTIFIES LANDLORD OF ITS INTENT TO ENTER INTO ANY
ASSIGNMENT OR SUBLEASE AND (II) THE DATE ON WHICH SUCH ASSIGNMENT OR SUBLEASE IS
TO TAKE EFFECT, TENANT IS NOT IN DEFAULT OF ANY OF ITS OBLIGATIONS UNDER THIS
LEASE FOLLOWING ANY APPLICABLE NOTICE AND CURE PERIOD; PROVIDED, HOWEVER, THAT
LANDLORD SHALL RETAIN THE RIGHT TO WAIVE THE PROVISIONS OF THIS
SECTION 6.1.6(F).

(G)           THE ACCEPTANCE BY THE LANDLORD OF THE PAYMENT OF ANNUAL BASE RENT,
ADDITIONAL RENT OR OTHER CHARGES FOLLOWING AN ASSIGNMENT, SUBLETTING OR OTHER
TRANSFER PROHIBITED BY THIS SECTION 6.1.6 SHALL NOT BE DEEMED TO BE A CONSENT BY
THE LANDLORD TO ANY SUCH ASSIGNMENT, SUBLETTING OR OTHER TRANSFER, NOR SHALL THE
SAME CONSTITUTE A WAIVER OF ANY RIGHT OR REMEDY OF THE LANDLORD.


6.1.7        INDEMNITY.  TO DEFEND, WITH COUNSEL REASONABLY APPROVED BY
LANDLORD, ALL ACTIONS AGAINST LANDLORD, MANAGER, ANY PARTNER, MEMBER, TRUSTEE,
STOCKHOLDER, OFFICER, DIRECTOR, EMPLOYEE OR BENEFICIARY OF LANDLORD OR MANAGER,
HOLDERS OF MORTGAGES SECURED BY THE PREMISES OR THE BUILDING OR LOT AND ANY
OTHER PARTY HAVING AN INTEREST IN THE PREMISES OR THE LOT (“INDEMNIFIED
PARTIES”) WITH RESPECT TO, AND TO PAY, PROTECT, INDEMNIFY AND SAVE HARMLESS, TO
THE EXTENT PERMITTED BY LAW, ALL INDEMNIFIED PARTIES FROM AND AGAINST, ANY AND
ALL LIABILITIES, LOSSES, DAMAGES, COSTS, EXPENSES (INCLUDING REASONABLE
ATTORNEYS’ FEES AND EXPENSES), CAUSES OF ACTION, SUITS, CLAIMS, DEMANDS OR
JUDGMENTS OF ANY NATURE, (A) ARISING FROM TENANT’S USE AND OCCUPANCY OF THE
PREMISES OR ANY ACTIVITY DONE OR PERMITTED OR SUFFERED TO BE DONE BY TENANT IN,
ON, OR ABOUT THE PREMISES, (B) ARISING FROM ANY BREACH OR DEFAULT BY TENANT OF
ITS OBLIGATIONS UNDER THIS LEASE, (C) ARISING FROM ANY NEGLIGENCE OR WILLFUL
MISCONDUCT OF TENANT, ITS AGENTS, EMPLOYEES, INVITEES OR CONTRACTORS, OR (D)
ARISING FROM THE EXISTENCE, USE, GENERATION, STORAGE OR DISPOSAL OF HAZARDOUS
MATERIALS (AS DEFINED IN SECTION 6.1.3 HEREOF) ON, IN OR ABOUT THE PREMISES, THE
LOT OR ANY COMMON FACILITIES APPURTENANT THERETO OR ANY SURROUNDING AREA IF THE
SAME IS CAUSED BY TENANT OR ANY AGENT, EMPLOYEE, CONTRACTOR, LICENSEE, SUBLESSEE
OR INVITEE OF TENANT, INCLUDING, WITHOUT LIMITATION, ANY AND ALL LIABILITIES,
LOSSES, DAMAGES, COSTS, EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND
EXPENSES), CAUSES OF ACTION, SUITS, CLAIMS, DEMANDS OR JUDGMENTS OF ANY NATURE
ARISING FROM OR RELATED TO REMOVAL OF OR OTHER REMEDIATION RESPECTING ANY AND
ALL SUCH

29


--------------------------------------------------------------------------------




Hazardous Materials to the extent caused by Tenant, or any agent, employee,
contractor, licensee, sublessee or invitee of Tenant.


6.1.8        TENANT’S INSURANCE.  TO MAINTAIN THE FOLLOWING INSURANCE THROUGHOUT
THE TERM:  (I) BUILDER’S RISK INSURANCE DURING ANY PERIOD OF CONSTRUCTION OF
ALTERATIONS AND ADDITIONS BY TENANT, INCLUDING WITHOUT LIMITATION THE INITIAL
TENANT IMPROVEMENTS, AND “ALL RISK” OR SPECIAL FORM PROPERTY INSURANCE
INCLUDING, BUT NOT LIMITED TO, FIRE, EXTENDED COVERAGE, VANDALISM AND MALICIOUS
MISCHIEF COVERAGE UPON ALL PROPERTY OWNED BY TENANT AND LOCATED IN THE BUILDING,
ALL INITIAL TENANT IMPROVEMENTS AND ANY ALTERATIONS AND ADDITIONS UNDERTAKEN BY
TENANT, ALL IN THE FULL REPLACEMENT COST THEREOF; (II) EXTRA EXPENSE OR, IF
APPLICABLE, BUSINESS INCOME INSURANCE IN AN AMOUNT SUFFICIENT TO REIMBURSE
TENANT FOR LOSS OF USE OF THE PREMISES ATTRIBUTABLE TO THE PREVENTION OF ACCESS
TO THE BUILDING OR PREMISES AS A RESULT OF THE PERILS INSURED IN CLAUSE (I)
ABOVE; (III) COMMERCIAL GENERAL LIABILITY INSURANCE TO INCLUDE PERSONAL INJURY,
BODILY INJURY, PROPERTY DAMAGE LIABILITY (WITH A BROADENING ENDORSEMENT),
PREMISES/OPERATIONS, BLANKET CONTRACTUAL LIABILITY, IN LIMITS NOT LESS THAN
THREE MILLION DOLLARS ($3,000,000.00) PER OCCURRENCE, INCLUSIVE WITH A
DEDUCTIBLE NOT TO EXCEED ONE HUNDRED THOUSAND ($100,000) DOLLARS; THE LIMIT CAN
BE SATISFIED THROUGH A COMBINATION OF A PRIMARY GENERAL LIABILITY POLICY AND AN
UMBRELLA LIABILITY POLICY; (IV) WORKERS’ COMPENSATION INSURANCE WITH LIMITS AT
LEAST AS REQUIRED BY APPLICABLE LAW AND EMPLOYERS LIABILITY INSURANCE WITH
LIMITS OF AT LEAST $1,000,000 EACH ACCIDENT, $1,000,000 EACH EMPLOYEE, AND
$1,000,000 POLICY LIMIT FOR DISEASE; AND (V) BUSINESS INTERRUPTION INSURANCE AS
PRESENTLY CARRIED BY TENANT OR SUCH HIGHER AMOUNTS AS LANDLORD MAY REASONABLY
REQUIRE.  THE LANDLORD SHALL HAVE THE RIGHT FROM TIME TO TIME TO REQUIRE
ADDITIONAL INSURANCE OR COVERAGES OR INCREASE SUCH MINIMUM LIMITS AS LANDLORD
MAY REASONABLY REQUIRE, UPON NOTICE TO THE TENANT.

All policies shall be taken out with insurers acceptable to Landlord, in form
reasonably satisfactory to Landlord, and shall (i) include Landlord, Manager and
any mortgagee of Landlord as additional insureds, as their interests may appear,
(ii) be written on an occurrence based form, (iii) contain a waiver of any right
of subrogation against Landlord, its agents, employees, and representatives
which might arise for any reason, (iv) contain a cross-liability endorsement,
(v) contain a provision that any coverage afforded thereby shall  be primary and
noncontributing with respect to any insurance carried by Landlord, and any
insurance carried by Landlord shall be excess and noncontributing, and
(vi) contain an endorsement requiring at least thirty (30) days written notice
to Landlord, and any mortgagee of Landlord of which Tenant has been given
notice, of any material change, reduction, cancellation or other termination. 
Tenant shall provide certificates of insurance in form reasonably satisfactory
to Landlord before the Commencement Date, and shall provide certificates
evidencing renewal at least ten (10) days before the expiration of such policy.


6.1.9        TENANT’S WORKER’S COMPENSATION INSURANCE.  TO KEEP ALL OF TENANT’S
EMPLOYEES WORKING IN THE PREMISES COVERED BY WORKER’S COMPENSATION INSURANCE IN
STATUTORY AMOUNTS AND TO FURNISH LANDLORD WITH CERTIFICATES THEREOF.


6.1.10      LANDLORD’S RIGHT OF ENTRY.  TO PERMIT LANDLORD AND LANDLORD’S AGENTS
ENTRY: TO EXAMINE THE PREMISES AT REASONABLE TIMES UPON AT LEAST 24 HOURS
ADVANCE WRITTEN NOTICE TO TENANT (EXCEPT IN CASES OF EMERGENCY WHERE ONLY NOTICE
REASONABLE UNDER THE CIRCUMSTANCES SHALL BE REQUIRED) AND TO MAKE REPAIRS,
ALTERATIONS, SUBSTITUTIONS OR REPLACEMENTS OF THOSE PORTIONS

30


--------------------------------------------------------------------------------




of the Premises the maintenance of which are the responsibility of Landlord
hereunder; and to show the Premises to mortgagees, prospective purchasers and
prospective tenants (during the last twelve (12) months of the Term only) upon
reasonable advance notice and otherwise in accordance with Section 2.1.  In
exercising such rights, Landlord shall use reasonable efforts to minimize
interference with the normal operation of Tenant’s business.  Landlord, and any
third parties entering the Premises at Landlord’s invitation or request, shall
at all times observe Tenant’s reasonable rules relating to security on the
Premises of which Landlord has been given advance written notice.  Landlord
acknowledges that such security requirements may include certain areas of the
Premises that will be off-limits and that Landlord will coordinate such access
with Tenant so as to provide accompaniment to Landlord by a representative of
Tenant at all times.


6.1.11      LOADING.  NOT TO PLACE TENANT’S PROPERTY, AS DEFINED IN SECTION
6.1.13, UPON THE SECOND FLOOR OF THE PREMISES SO AS TO EXCEED A RATE OF ONE
HUNDRED TWENTY-FIVE (125) POUNDS OF LIVE LOAD PER SQUARE FOOT.


6.1.12      LANDLORD’S COSTS.  IN CASE LANDLORD OR MANAGER SHALL BE MADE PARTY
TO ANY LITIGATION COMMENCED BY OR AGAINST TENANT OR BY OR AGAINST ANY PARTIES IN
POSSESSION OF THE PREMISES OR ANY PART THEREOF CLAIMING UNDER TENANT, TENANT
AGREES TO PAY, AS ADDITIONAL RENT, ALL REASONABLE COSTS, INCLUDING, WITHOUT
IMPLIED LIMITATION, REASONABLE COUNSEL FEES, INCURRED BY OR IMPOSED UPON
LANDLORD IN CONNECTION WITH SUCH LITIGATION, UNLESS AND TO THE EXTENT IT IS
FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION THAT THERE WAS FAULT ON
THE PART OF LANDLORD OR MANAGER.


6.1.13      TENANT’S PROPERTY.  ALL THE FURNISHINGS, FIXTURES, EQUIPMENT,
EFFECTS AND PROPERTY OF EVERY KIND, NATURE AND DESCRIPTION OF TENANT AND OF ALL
PERSONS CLAIMING BY, THROUGH OR UNDER TENANT (COLLECTIVELY, “TENANT’S PROPERTY”)
WHICH, DURING THE CONTINUANCE OF THIS LEASE OR ANY OCCUPANCY OF THE PREMISES BY
TENANT OR ANYONE CLAIMING UNDER TENANT, MAY BE ON THE PREMISES OR ELSEWHERE IN
THE BUILDING OR ON THE LOT SHALL BE AT THE SOLE RISK AND HAZARD OF TENANT, AND
IF THE WHOLE OR ANY PART THEREOF SHALL BE DESTROYED OR DAMAGED BY FIRE, WATER OR
OTHERWISE, OR BY THE LEAKAGE OR BURSTING OF WATER PIPES, STEAM PIPES, OR OTHER
PIPES, BY THEFT, OR FROM ANY OTHER CAUSE, NO PART OF SAID LOSS OR DAMAGE IS TO
BE CHARGED TO OR TO BE BORNE BY LANDLORD.


6.1.14      LABOR OR MATERIALMEN’S LIENS.  TO PAY PROMPTLY WHEN DUE THE ENTIRE
COST OF ANY WORK DONE ON THE PREMISES BY OR FOR TENANT, ITS AGENTS, EMPLOYEES OR
INDEPENDENT CONTRACTORS; NOT TO CAUSE OR PERMIT ANY LIENS FOR LABOR OR MATERIALS
PERFORMED OR FURNISHED IN CONNECTION THEREWITH TO ATTACH TO THE PREMISES; AND,
WITHIN FIFTEEN (15) DAYS FOLLOWING TENANT’S ACTUAL NOTICE THEREOF, TO DISCHARGE
OR BOND OFF ANY SUCH LIENS WHICH MAY SO ATTACH.


6.1.15      CHANGES OR ADDITIONS.  NOT TO MAKE ANY ALTERATIONS OR IMPROVEMENTS
EXCEPT IN ACCORDANCE WITH ARTICLE III HERETO.


6.1.16      HOLDOVER.  TO PAY TO LANDLORD DURING THE FIRST THIRTY (30) DAYS
AFTER EXPIRATION OR TERMINATION OF THIS LEASE ONE HUNDRED FIFTY (150%) PERCENT,
AND THEREAFTER TWO HUNDRED (200%) PERCENT, OF THE GREATER OF (A) THE ANNUAL BASE
RENT AND ALL APPLICABLE ADDITIONAL RENT (AND ALL OTHER SUMS OTHERWISE DUE
HEREUNDER) APPLICABLE AT THE END OF THE TERM AND (B) THE THEN FAIR MARKET
MONTHLY RENT AS DETERMINED BY LANDLORD FOR EACH MONTH OR PORTION THEREOF TENANT
SHALL

31


--------------------------------------------------------------------------------




retain possession of the Premises or any part thereof after the termination of
this Lease, whether by lapse of time or otherwise.  In addition, if Tenant shall
so retain possession of the Premises or any portion thereof for more than thirty
(30) days after expiration or termination of this Lease, Tenant shall also pay
all expenses and damages incurred or sustained by Landlord on account thereof. 
The provisions of this subsection shall not operate as a waiver by Landlord of
the right of re-entry provided in this Lease.


6.1.17      SECURITY.  TO INDEMNIFY, AND SAVE LANDLORD AND MANAGER HARMLESS FROM
ANY CLAIM FOR INJURY TO PERSON OR DAMAGE TO PROPERTY ASSERTED BY ANY PERSONNEL,
EMPLOYEE, GUEST, INVITEE OR AGENT OF TENANT WHICH IS SUFFERED OR OCCURS IN OR
ABOUT THE PREMISES OR IN OR ABOUT THE BUILDING OR THE LOT OR THE COMMON
FACILITIES APPURTENANT THERETO BY REASON OF THE ACT OF ANY INTRUDER OR ANY OTHER
PERSON IN OR ABOUT THE PREMISES, THE BUILDING, THE LOT OR SUCH COMMON
FACILITIES.


6.1.18      FINANCIAL STATEMENTS.  DURING ANY PERIOD OF TIME THAT THE SHARES OF
TENANT’S STOCK ARE NOT LISTED OR TRADED ON A NATIONAL SECURITIES EXCHANGE, TO
FURNISH TO LANDLORD, UPON LANDLORD’S WRITTEN REQUEST GIVEN NO MORE THAN
ANNUALLY, TENANT’S MOST RECENT AUDITED FINANCIAL STATEMENTS (INCLUDING ANY NOTES
TO THEM) OR, IF NO SUCH AUDITED STATEMENTS HAVE BEEN PREPARED, SUCH OTHER
FINANCIAL STATEMENTS (AND NOTES TO THEM) AS MAY HAVE BEEN MOST RECENTLY PREPARED
BY AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT OR, IF NO SUCH STATEMENTS HAVE
BEEN PREPARED, CURRENT INTERNALLY PREPARED FINANCIAL STATEMENTS IN FORM
CUSTOMARILY PREPARED BY TENANT FOR ITS INTERNAL PURPOSES, CERTIFIED BY TENANT’S
CHIEF FINANCIAL OFFICER.  TENANT WILL DISCUSS ITS FINANCIAL STATEMENTS WITH
LANDLORD UPON REQUEST.  TENANT AGREES THAT IN THE EVENT TENANT’S CORPORATE
STRUCTURE IS ALTERED THROUGH MERGER, ACQUISITION OR THE LIKE, SUCH THAT TENANT
BECOMES A PARENT, DIVISION, OR SUBSIDIARY OF ANOTHER CORPORATE ENTITY, ANY AND
ALL FINANCIAL STATEMENTS DELIVERED BY TENANT PURSUANT TO THIS SECTION WILL
CONTAIN FINANCIAL INFORMATION PERTAINING ONLY TO TENANT’S OPERATIONS AND NOT TO
ANY SUCH PARENT, DIVISION, OR SUBSIDIARY.  THE FOREGOING SHALL NOT BE DEEMED TO
CONSTITUTE LANDLORD’S CONSENT TO ANY TRANSFER OR IN ANY WAY DEROGATE FROM THE
PROVISIONS OF SECTION 6.1.6.  TENANT REPRESENTS AND WARRANTS THAT ANY FINANCIAL
STATEMENTS PROVIDED BY IT TO LANDLORD WERE TRUE, CORRECT AND MATERIALLY COMPLETE
WHEN PROVIDED, AND THAT NO MATERIAL ADVERSE CHANGE HAS OCCURRED SINCE THAT DATE
WHICH WOULD RENDER THEM INACCURATE OR MISLEADING, AND EACH DELIVERY OF FINANCIAL
STATEMENTS HEREUNDER TO LANDLORD SHALL BE DEEMED A REPRESENTATION AND WARRANTY
THAT SUCH STATEMENTS ARE TRUE, CORRECT AND MATERIALLY COMPLETE AS OF THE DATE OF
DELIVERY TO LANDLORD.  WITHOUT LIMITATION OF ANY OTHER OBLIGATION UNDER THIS
LEASE, THE PARTIES AGREE THAT THIS SECTION 6.1.18 SHALL APPLY TO EACH PERSON OR
ENTITY WHICH IS LIABLE TO LANDLORD UNDER THIS LEASE.  LANDLORD AGREES TO KEEP
CONFIDENTIAL ANY NON-PUBLIC FINANCIAL STATEMENTS PROVIDED BY TENANT, PROVIDED
THAT IT MAY PROVIDE COPIES OF THE SAME TO ITS CURRENT AND PROSPECTIVE LENDERS,
INVESTORS AND PURCHASERS.


ARTICLE VII


CASUALTY AND TAKING


7.1                               CASUALTY AND TAKING.


7.1.1        SUBSTANTIAL DAMAGE.  IN CASE DURING THE TERM ALL OR ANY SUBSTANTIAL
PART OF THE PREMISES, BUILDING, LOT OR COMMON FACILITIES APPURTENANT THERETO, OR
ANY ONE OR MORE OF THEM,

32


--------------------------------------------------------------------------------




are damaged materially by fire or any other cause (meaning damage of a type that
will require longer than 365 days to restore), or by action of the public or
other authority in consequence thereof or are taken by eminent domain by reason
of anything lawfully done in pursuance of public or other authority, this Lease
shall terminate at the election of either party, which may be made,
notwithstanding Landlord’s entire interest may have been divested, by notice to
the other party within sixty (60) days after the occurrence of the event giving
rise to the election to terminate, which notice shall specify the effective date
of termination which shall be not less than thirty (30) nor more than sixty (60)
days after the date of notice of such termination.  The determination of the
time required to restore shall be made by a contractor selected by Landlord with
Tenant’s consent, which consent shall not be unreasonably withheld and shall be
deemed given unless Tenant reasonably objects thereto within three (3) business
days of receipt of notice thereof.  Rent shall abate to the extent hereinafter
provided as of the date of such casualty or taking.


7.1.2        RESTORATION.  IF IN ANY SUCH CASE THE PREMISES ARE RENDERED UNFIT
FOR USE AND OCCUPATION FOR THE PERMITTED USES AND THE LEASE IS NOT TERMINATED,
AND TENANT IS NOT THEN IN DEFAULT OF ANY OF ITS MONETARY OBLIGATIONS OR MATERIAL
NON-MONETARY OBLIGATIONS UNDER THE LEASE FOLLOWING ANY APPLICABLE NOTICE AND
CURE PERIOD, LANDLORD SHALL, WITH DUE DILIGENCE, RESTORE THE BUILDING TO ITS
CONDITION BEFORE THE CASUALTY OR TAKING (EXCLUDING ANY ITEMS INSTALLED OR PAID
FOR BY TENANT, INCLUDING WITHOUT LIMITATION THE INITIAL TENANT IMPROVEMENTS AND
ANY ALTERATIONS AND ADDITIONS UNDERTAKEN BY TENANT) TO THE EXTENT PERMITTED BY
ZONING AND OTHER CODES AND REGULATIONS AND BY THE NET AWARD OF INSURANCE OR
DAMAGES AVAILABLE TO AND ACTUALLY RECEIVED BY LANDLORD, PLUS ANY APPLICABLE
DEDUCTIBLE, AND A JUST PROPORTION OF THE ANNUAL BASE RENT AND ADDITIONAL RENT
ACCORDING TO THE NATURE AND EXTENT OF THE INJURY SHALL BE ABATED UNTIL SUCH
PORTION OF THE BUILDING OR SUCH REMAINDER SHALL HAVE BEEN PUT BY LANDLORD IN
SUCH CONDITION, AND IN CASE OF A TAKING WHICH PERMANENTLY REDUCES THE AREA OF
THE PREMISES, A JUST PROPORTION OF THE ANNUAL BASE RENT AND ADDITIONAL RENT
SHALL BE ABATED FOR THE REMAINDER OF THE TERM.  IF NEITHER PARTY ELECTS TO
TERMINATE THIS LEASE AS PROVIDED HEREIN, TENANT SHALL, AT ITS OWN COST AND
EXPENSE, REPAIR AND RESTORE THE PREMISES IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 6.1.15 HEREOF, INCLUDING, BUT NOT LIMITED TO, THE REPAIRING AND/OR
REPLACEMENT OF ITS TRADE FIXTURES, ALTERATIONS AND ADDITIONS, FURNISHINGS AND
EQUIPMENT IN A MANNER AND TO AT LEAST A CONDITION EQUAL TO THAT PRIOR TO ITS
DAMAGE OR DESTRUCTION.  TENANT AGREES TO COMMENCE THE PERFORMANCE OF ITS WORK
WHEN NOTIFIED BY LANDLORD IN WRITING THAT THE WORK TO BE PERFORMED BY TENANT
CAN, IN ACCORDANCE WITH GOOD CONSTRUCTION PRACTICES, THEN BE COMMENCED AND
TENANT SHALL COMPLETE SUCH WORK AS PROMPTLY THEREAFTER AS IS PRACTICABLE.

If, for any reason, restoration required by Landlord hereunder is not completed
within twelve (12) months after such casualty or taking, as Tenant’s exclusive
remedy therefor, Tenant shall have the right to terminate this Lease by giving
written notice to Landlord within the fifteen (15) day period following the
expiration of such twelve (12) months, in which event this Lease shall terminate
thirty (30) days after the date of such notice unless Landlord completes such
restoration before the end of such thirty (30) day period.  Such termination
right shall be exercised by Tenant, if at all, within fifteen (15) days after
the expiration of such twelve (12) month period, and if Tenant fails to exercise
such termination right within such twelve (12) month period, Tenant shall be
deemed to have irrevocably waived such right.

33


--------------------------------------------------------------------------------



7.1.3        TEMPORARY TAKING.  NOTWITHSTANDING ANY OTHER PROVISION HEREOF, IN
THE EVENT OF ANY TAKING OF THE PREMISES OR ANY PART THEREOF FOR TEMPORARY USE
THAT IS LESS THAN 180 DAYS, THIS LEASE SHALL BE AND REMAIN UNAFFECTED THEREBY
AND RENT SHALL NOT ABATE, PROVIDED THAT TENANT MAY CLAIM THE ENTIRE AMOUNT OF
THE AWARD FOR SUCH TAKING.


7.2                               RESERVATION OF AWARD.

Except as set forth above for a temporary taking, Landlord reserves to itself
any and all rights to receive awards made for damages to the Premises, Building,
Lot or common facilities appurtenant thereto and the leasehold hereby created,
or any one or more of them, accruing by reason of exercise of eminent domain or
by reason of anything lawfully done in pursuance of public or other authority. 
Tenant hereby releases and assigns to Landlord all Tenant’s rights to such
awards, and covenants to deliver such further assignments and assurances thereof
as Landlord may from time to time request.  It is agreed and understood,
however, that Landlord does not reserve to itself, and Tenant does not assign to
Landlord, any damages payable for (i) movable trade fixtures installed by Tenant
or anybody claiming under Tenant, at its own expense, (ii) relocation expenses
recoverable by Tenant from such authority in a separate action; and (iii) the
unamortized value of the Initial Tenant Improvements other than the Removable
Installations and any other installations Tenant is required to remove at the
end of the Term, provided and only to the extent that, in the case of (i), (ii)
and (iii), such damages payable to Tenant do not reduce the award otherwise
available to the holder of any mortgage of the Property or the ground lessor,
any such holder and ground lessor first being paid so much of the award to which
they are entitled, and provided further that any damages to which Tenant shall
be entitled shall not exceed the pro rata portion of its claim under (i), (ii)
and (iii) in relation to the claim of Landlord for the value of its interest in
the Property, in the event that the total award is insufficient to pay to
Landlord and Tenant the full value of their respective claims.


ARTICLE VIII

RIGHTS OF MORTGAGEE AND GROUND LESSOR


8.1                               PRIORITY OF LEASE.

This Lease shall be subject and subordinate to any mortgage or ground lease
(“Superior Interest”) now or hereinafter placed on or affecting the Lot, the
Building, or both, or any portion or portions thereof or interest therein, which
are separately and together hereinafter in this Article VIII referred to as the
“affected premises,” and to each advance made or hereafter to be made under any
Mortgage, and to all renewals, modifications, consolidations, replacements and
extensions thereof and all substitutions of any Superior Interest in any case,
provided that Landlord shall obtain from any present or future holder of a
Superior Interest on Tenant’s behalf, a customary and commercially reasonable
written subordination and recognition agreement which Tenant shall execute and
deliver upon Landlord’s request (“Recognition Agreement”), providing that so
long as Tenant performs all of the terms, covenants and conditions of this Lease
and agrees to attorn to such holder, Tenant’s rights under this Lease shall not
be disturbed and shall remain in full force and effect for the Term and Tenant
shall not be joined by such holder in any action or proceeding to foreclose or
terminate thereunder, Tenant agrees that the

34


--------------------------------------------------------------------------------




forms of Recognition Agreement required by Landlord’s current mortgagee and
ground lessor attached hereto as Exhibit G are commercially reasonable and
satisfactory.

In the event that the holder of any Superior Interest or its successor in title
shall succeed to the interest of Landlord, then Tenant shall and does hereby
agree to attorn to such holder or successor and to recognize such holder or
successor as its Landlord.

Tenant shall execute and deliver any such agreement within ten (10) days after
request of Landlord.

Landlord represents and warrants that, as of the date hereof, the only holder of
a Superior Interest to this Lease is Eyk van Oterloo, holder of a mortgage on
the Premises and First Camelot Limited Partnership, holder of a ground lease on
the Lot.

Notwithstanding the foregoing, the holder of any Superior Interest may at its
election subordinate its Superior Interest to this Lease without the consent or
approval of Tenant.


8.2                               RIGHTS OF HOLDERS OF SUPERIOR INTEREST TO
CURE.

No act or failure to act on the part of Landlord which would entitle Tenant,
under the terms of this Lease or as a matter of law, to be released from
Tenant’s obligations hereunder or to terminate this Lease shall result in a
release of such obligations or a termination of this Lease unless Tenant first
gives written notice of and a specific description of Landlord’s act or failure
to act to each holder of a Superior Interest of whom Tenant has been given
written notice, if any and such holder fails to cure such default within thirty
(30) days after receipt of such notice.  However, if such cure reasonably
requires more than thirty (30) days to effect, such holder shall have such
additional time as is reasonably necessary in the circumstances, including time
to take possession of the Lot and Building, provided such holder is using
commercially reasonable efforts to procure a cure.  This Section shall not
impose any obligation on any such holder.


ARTICLE IX


DEFAULT


9.1                               EVENTS OF DEFAULT.

If Tenant fails to pay any installment of Annual Base Rent when due and such
default continues for ten (10) days following written notice from Landlord
(provided that no such notice shall be required if notice of default in payment
of Annual Base Rent has been given in the preceding twelve month period), or if
Tenant fails to pay any installment of additional rent or any other monetary
obligation to Landlord when due, and such default continues for ten (10) days
following written notice from Landlord, or if any representation or warranty of
Tenant is not true in all material respects when made, or if Tenant fails to
provide an estoppel certificate or subordination and non-disturbance agreement
to Landlord within the time period provided and otherwise in accordance with
Sections10.9 and 8.1 hereof, or if Tenant fails to timely procure and maintain
any insurance as required by any provision of this Lease, or if Tenant assigns
this Lease or subleases any portion of the Premises in violation of Section
6.1.6, or if any other default under this Lease continues for more than thirty
(30) days after notice, except that if the

35


--------------------------------------------------------------------------------




default cannot be cured within the thirty (30) day period, it shall not be
considered an Event of Default if Tenant commences to cure such default within
such thirty (30) day period and proceeds diligently thereafter to seek to effect
such cure and in all events cures such default within ninety (90) days after
notice; or if Tenant becomes insolvent, fails to pay its debts as they become
due, files a petition under any chapter of the U.S. Bankruptcy Code, 11 U.S.C.
101 et seq., as it may be amended (or any similar petition under any insolvency
law of any jurisdiction), or if such petition is filed against Tenant and not
dismissed within sixty (60) days; or if Tenant proposes any dissolution,
liquidation, composition, financial reorganization or recapitalization with
creditors, makes an assignment or trust mortgage for benefit of creditors, or if
a receiver, trustee, custodian or similar agent is appointed or takes possession
with respect to any property of Tenant; or if the leasehold hereby created is
taken on execution or other process of law in any action against Tenant (each of
the foregoing being referred to herein as an “Event of Default”); then, and in
any such case, or in the case of any other Event of Default so identified in
this Lease, Landlord and the agents and servants of Landlord may, in addition to
and not in derogation of any remedies for any preceding breach of covenant,
immediately or at any time thereafter and without further notice, at Landlord’s
election, do any one or more of the following: (1) give Tenant written notice
stating that the Lease is terminated, effective upon the giving of such notice
or upon a date stated in such notice, as Landlord may elect, in which event the
Lease shall be irrevocably extinguished and terminated as stated in such notice
without any further action, and (2) with due process of law enter and repossess
the Premises as of Landlord’s former estate, and expel Tenant and those claiming
through or under Tenant, and remove its and their effects, without being guilty
of trespass, in which event the Lease shall be irrevocably extinguished and
terminated at the time of such entry, and (3) pursue any other rights or
remedies permitted by law.  Any such termination of the Lease shall be without
prejudice to any remedies which might otherwise be used for arrears of rent or
prior breach of covenant, and in the event of such termination Tenant shall
remain liable under this Lease as hereinafter provided.  Tenant hereby waives
all statutory rights (including, without limitation, rights of redemption, if
any) to the extent such rights may be lawfully waived, and Landlord, without
notice to Tenant, may store Tenant’s effects and those of any person claiming
through or under Tenant at the expense and risk of Tenant and, if Landlord so
elects, may sell such effects at public auction or private sale and apply the
net proceeds to the payment of all sums due to Landlord from Tenant, if any, and
pay over the balance, if any, to Tenant.


9.2                               TENANT’S OBLIGATIONS AFTER TERMINATION.

In the event that this Lease is terminated under any of the provisions contained
in Section 9.1 or shall be otherwise terminated for breach of any obligation of
Tenant, Tenant covenants to pay forthwith to Landlord, as compensation, the
excess of the total rent reserved for the residue of the Term over the rental
value of the Premises for said residue of the Term as reasonably determined by
Landlord.  In calculating the rent reserved, there shall be included, in
addition to the Annual Base Rent and all additional rent, the value of all other
consideration agreed to be paid or performed by Tenant for said residue.  Tenant
further covenants as an additional and cumulative obligation after any such
ending to pay punctually to Landlord all the sums (including without limitation,
Annual Base Rent and additional rent) and perform all the obligations which
Tenant covenants in this Lease to pay and to perform in the same manner and to
the same extent and at the same time as if this Lease had not been terminated. 
In calculating the amounts to be paid by Tenant under the immediately preceding
sentence, Tenant shall be credited with any amount paid

36


--------------------------------------------------------------------------------




to Landlord as compensation as provided in the first sentence of this Section
9.2 and also with the net proceeds of any rents obtained by Landlord by
reletting the Premises, after deducting all Landlord’s customary expenses in
connection with such reletting, including, without implied limitation, all
repossession costs, brokerage commissions, fees for legal services and expenses
of preparing the Premises for such reletting, it being agreed by Tenant that
Landlord may (i) relet the Premises or any part or parts thereof for a term or
terms which may at Landlord’s option be equal to or less than or exceed the
period which would otherwise have constituted the balance of the Term and may
grant such concessions and free rent as Landlord in its good faith judgment
considers advisable or necessary to relet the same and (ii) make such
alterations, repairs and decorations in the Premises as Landlord in its
reasonably judgment considers advisable or necessary to relet the same, and no
action of Landlord in accordance with the foregoing or failure to relet or to
collect rent under reletting shall operate or be construed to release or reduce
Tenant’s liability as aforesaid.  Landlord shall use commercially reasonable
efforts to relet the Premises.

In lieu of full recovery by Landlord of all sums payable under the foregoing
provisions of this Section 9.2, Landlord may by written notice to Tenant, at any
time after this Lease is terminated under any of the provisions contained in
Section 9.1, or is otherwise terminated for breach of any obligation of Tenant
and before such full recovery, elect to recover and Tenant shall thereupon pay,
as liquidated damages, an amount equal to the sum of (A) the amount of Annual
Base Rent and additional rent of any kind accrued and unpaid at the time of
termination, plus (B) an amount equal to the Annual Base Rent and additional
rent under Article IV which would have come due in the next twelve (12) months.

Nothing contained in this Lease shall, however, limit or prejudice the right of
Landlord to prove and obtain in proceedings for bankruptcy or insolvency by
reason of the termination of this Lease, an amount equal to the maximum allowed
by any statute or rule of law in effect at the time when, and governing the
proceedings in which, the damages are to be proved, whether or not the amount be
greater, equal to, or less than the amount of the loss or damages referred to
above.

Landlord shall not be deemed to be in default in the performance of any of its
obligations hereunder unless it shall fail to perform such obligations and such
failure shall continue for a period of thirty (30) days following receipt of
notice from Tenant or such additional time as is reasonably required to correct
any such default after notice has been given by Tenant to Landlord specifying
the nature of Landlord’s alleged default provided Landlord commences to cure the
default within the thirty (30) day period or such longer period of time as may
be reasonable in the circumstances and proceeds diligently thereafter to seek to
effect such cure (a “Landlord Default”), Tenant shall have no right to terminate
this Lease for any default by Landlord hereunder and, except as expressly set
forth in this Lease, no right, for any such default, to offset or counterclaim
against any rent due hereunder.


9.3                               LANDLORD DEFAULT.

If Landlord defaults in the performance of any obligation under this Lease, such
default continues for a period of thirty (30) days after notice from Tenant of
such default (or such longer period of time, not to exceed ninety (90) days in
total, as may be reasonably necessary to cure

37


--------------------------------------------------------------------------------




such default provided Landlord commences a cure within said thirty (30) days and
diligently prosecutes the same to completion) and such default has a material
adverse effect on Tenant’s business operations (a “Landlord Default”), then upon
ten (10) days’ written notice (except in an emergency of which Landlord is given
written notice and if Landlord fails promptly to respond in the circumstances,
where less notice may be appropriate) given by Tenant to Landlord and to the
holder of any mortgage whose address has been provided by Landlord to Tenant,
Tenant shall have the right to spend up to One Hundred Thousand ($100,000)
Dollars (in 2007 dollars) (the “Cure Cap”) in any twelve (12) month period to
cure such Landlord Default, and Landlord shall reimburse to Tenant, within
thirty (30) days after Landlord receives a written demand from Tenant, any sums
expended by Tenant in effecting such cure up to the Cure Cap.  If Landlord fails
to so reimburse Tenant within such thirty (30) day period Tenant may set off
against Annual Base Rent next coming due up to twenty (20%) percent of each
monthly payment of Annual Base Rent to reimburse itself for the amount required
to cure such Landlord Default (but in no event more than the Cure Cap).  The
rights granted to Tenant under this Section 9.3 are not intended to preclude
Tenant from pursuing any other rights and remedies under applicable law, subject
to the terms of this Lease.


ARTICLE X


MISCELLANEOUS


10.1                        NO RECORDING.

Tenant agrees that it shall not record this Lease, provided that upon request of
Tenant Landlord and Tenant shall execute and deliver, and Tenant may record, a
notice of this Lease in the statutory form.


10.2                        NOTICES FROM ONE PARTY TO THE OTHER.

All notices required or permitted hereunder shall be in writing and addressed,
if to the Tenant, at Tenant’s Address set forth in Section 1.1 or such other
address as Tenant shall have last designated by notice in writing to Landlord
and, if to Landlord, at Landlord’s & Manager’s Address set forth in Section 1.1
or such other addresses as Landlord shall have last designated by notice in
writing to Tenant.  Any notice shall have been deemed duly given if mailed to
such address postage prepaid, registered or certified mail, return receipt
requested, three (3) business days after the same is deposited with the U.S.
Postal Service, or if delivered to such address by hand, when delivery is first
attempted, or if sent by nationally recognized overnight courier service, fees
prepaid, on the first business day after the date deposited with such courier
service.


10.3                        BIND AND INURE.

The obligations of this Lease shall run with the land, and this Lease shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that the Landlord named herein and each
successive owner of the Premises shall be liable only for the obligations
accruing during the period of its ownership.

38


--------------------------------------------------------------------------------




 


10.4                        LIMITATION ON LIABILITY.


10.4.1      THE OBLIGATIONS OF LANDLORD DO NOT CONSTITUTE PERSONAL OBLIGATIONS
OF THE TRUSTEES, PARTNERS, MEMBERS, MANAGERS, DIRECTORS, OFFICERS OR
SHAREHOLDERS OF LANDLORD OR ANY CONSTITUENT ENTITY THEREOF, AND TENANT SHALL NOT
SEEK RECOURSE AGAINST AND NO JUDGMENT WILL BE TAKEN AGAINST THE TRUSTEES,
PARTNERS, DIRECTORS, OFFICERS OR SHAREHOLDERS OF LANDLORD, OR ANY CONSTITUENT
ENTITY THEREOF OR ANY OF THEIR PERSONAL ASSETS FOR SATISFACTION OF ANY LIABILITY
WITH RESPECT TO THIS LEASE OR OTHERWISE.


10.4.2      TENANT’S SOLE AND EXCLUSIVE REMEDY SHALL BE AGAINST THE LANDLORD’S
INTEREST IN THE BUILDING AND LOT AND ANY SALE, CONDEMNATION OR INSURANCE
PROCEEDS THEREOF.


10.4.3      THESE COVENANTS AND AGREEMENTS ARE ENFORCEABLE BY LANDLORD AND ALL
PERSONS OR ENTITIES DESCRIBED ABOVE AND SHALL BIND TENANT AND ITS SUCCESSORS AND
ASSIGNS.


10.4.4      IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY
INCIDENTAL, INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES, PROVIDED THAT TENANT
SHALL BE LIABLE FOR SUCH DAMAGES ARISING OUT OF ITS HOLDING OVER AND FAILURE TO
YIELD UP THE PREMISES UPON THE EXPIRATION OF THE TERM OF THE TERMINATION OF THIS
LEASE AS PROVIDED IN SECTION 6.1.16 HEREOF.


10.5                        NO SURRENDER.

The delivery of keys to any employee of Landlord or to Manager or any employee
or agent thereof shall not operate as a termination of this Lease or a surrender
of the Premises.  No act by Landlord or Manager or any employee or agent thereof
shall be deemed an acceptance of a surrender of the Premises.


10.6                        NO WAIVER, ETC.

The failure of Landlord to seek redress for violation of, or to insist upon the
strict performance of any covenant or condition of this Lease or any of the
Rules and Regulations referred to in Section 6.1.4, whether heretofore or
hereafter adopted by Landlord, shall not be deemed a waiver of such violation
nor prevent a subsequent act, which would have originally constituted a
violation, from having all the force and effect of an original violation, nor
shall the failure of Landlord to enforce any of said Rules and Regulations
against any other tenant in the Building be deemed a waiver of any such Rules or
Regulations.  The receipt by Landlord of Annual Base Rent or additional rent
with knowledge of the breach of any covenant of this Lease shall not be deemed a
waiver of such breach by Landlord, unless such waiver be in writing and signed
by Landlord.  No consent or waiver, express or implied, by Landlord to or of any
breach of any agreement or duty shall be construed as a waiver or consent to or
of any other breach of the same or any other agreement or duty.


10.7                        NO ACCORD AND SATISFACTION.

No acceptance by Landlord of a lesser sum than the Annual Base Rent and
additional rent then due shall be deemed to be other than on account of the
earliest installment of such rent due, nor shall any endorsement or statement on
any check or any letter accompanying any check or payment as rent be deemed as
accord and satisfaction, and Landlord may accept such check or

39


--------------------------------------------------------------------------------




payment without prejudice to Landlord’s right to recover the balance of such
installment or pursue any other remedy in this Lease provided.


10.8                        CUMULATIVE REMEDIES.

The specific remedies to which Landlord may resort under the terms of this Lease
are cumulative and are not intended to be exclusive of any other remedies or
means of redress to which it may be lawfully entitled in case of any breach or
threatened breach by Tenant of any provisions of this Lease.  In addition to the
other remedies provided in this Lease, Landlord shall be entitled to the
restraint by injunction of the violation or attempted or threatened violation of
any of the covenants, conditions or provisions of this Lease or to a decree
compelling specific performance of any such covenants, conditions or provisions.


10.9                        LANDLORD’S RIGHT TO CURE.

If Tenant shall at any time default in the performance of any obligation under
this Lease following any applicable notice and cure period (except in cases of
emergency), Landlord shall have the right, but shall not be obligated, to enter
upon the Premises and to perform such obligation, notwithstanding the fact that
no specific provision for such substituted performance by Landlord is made in
this Lease with respect to such default.  In performing such obligation,
Landlord may make any payment of money or perform any other act as Landlord
deems reasonably advisable.  All reasonable sums so paid by Landlord (together
with interest at the Default Interest Rate) and all incidental costs and
expenses in connection with the performance of any such act by Landlord
(together with interest at the Default Interest Rate), shall be deemed to be
additional rent under this Lease and shall be payable to Landlord within thirty
(30) days of written demand therefor.  Landlord may exercise the foregoing
rights without waiving any other of its rights or releasing Tenant from any of
its obligations under this Lease.


10.10                 ESTOPPEL CERTIFICATE.

Tenant agrees, from time to time, upon not less than ten (10) days’ prior
written request by Landlord, to execute, acknowledge and deliver to Landlord a
statement in writing in the form attached hereto as Exhibit E, or in such other
reasonable form as may be requested by Landlord, certifying that this Lease is
unmodified and in full force and effect; that Tenant has no defenses, offsets or
counterclaims against its obligations to pay the Annual Base Rent and additional
rent and to perform its other covenants under this Lease; that there are no
uncured defaults of Landlord or Tenant under this Lease (or, if there have been
modifications, that this Lease is in full force and effect as modified and
stating the modifications, and, if there are any defenses, offsets,
counterclaims, or defaults, setting them forth in reasonable detail);  the dates
to which the Annual Base Rent, additional rent and other charges have been paid;
and any other information reasonably requested by Landlord.  Any such statement
delivered pursuant to this Section 10.10 shall be in a form reasonably
acceptable to and may be relied upon by Landlord, or any prospective purchaser,
mortgagee or ground lessor of premises which include the Premises or any portion
thereof or any prospective assignee of any such mortgagee or ground lessor. 
Landlord agrees, from time to time, upon not less than ten (10) days’ prior
written request by Tenant to execute, acknowledge and deliver to Tenant a
similar statement.

40


--------------------------------------------------------------------------------




 


10.11                 ACTS OF GOD.

In any case where either party is required to do any act, other than the payment
of money, delays caused by or resulting from Acts of God, war, civil commotion,
fire, flood or other casualty, labor difficulties, shortages of labor, materials
or equipment, government regulations, unusually severe weather, or other causes
beyond Landlord’s reasonable control (“Force Majeure Events”) shall not be
counted in determining the time during which work shall be completed, whether
such time be designated by a fixed date, a fixed time or a “reasonable time”,
and such time shall be deemed to be extended by the period of such delay.


10.12                 BROKERAGE.

Tenant and Landlord each represents and warrants to the other that it dealt with
no brokers in connection with this transaction other than the Broker, as
designated in Section 1.1, and agrees to defend, with counsel approved by the
other, indemnify and save the other harmless from and against any and all cost,
expense or liability in the event such representation in false or alleged to be
false.  Landlord shall be responsible for paying Brokers a commission for this
Lease on the terms and conditions provided in separate written instruments to
which each Broker is a party.


10.13                 SUBMISSION NOT AN OFFER.

The submission of a draft of this Lease or a summary of some or all of its
provisions, or the acceptance of a letter of intent to lease, does not
constitute an offer to lease or demise the Premises or bind the Landlord and
Tenant, it being understood and agreed that neither Landlord nor Tenant shall be
legally bound with respect to the leasing of the Premises unless and until this
Lease in form satisfactory to Landlord and Tenant, each in its sole discretion,
has been executed by both Landlord and Tenant and a fully executed copy has been
delivered to each of them.


10.14                 APPLICABLE LAW AND CONSTRUCTION.

This Lease shall be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts.  If any term, covenant, condition or provision of
this Lease or the application thereof to any person or circumstances shall be
declared invalid or unenforceable by the final ruling of a court of competent
jurisdiction having final review, the remaining terms, covenants, conditions and
provisions of this Lease and their application to other persons or circumstances
shall not be affected thereby and shall continue to be enforced and recognized
as valid agreements of the parties, and in the place of such invalid or
unenforceable provision, there shall be substituted a like, but valid and
enforceable provision which comports to the findings of the aforesaid court and
most nearly accomplishes the original intention of the parties.

There are no oral or written agreements between Landlord and Tenant affecting
this Lease.  Landlord has made no representation or warranty regarding the
Building, the Premises, the Lot or the subject matter of this Lease.  This Lease
may be amended, and the provisions hereof may be waived or modified, only by
instruments in writing executed by Landlord and Tenant.

The titles of the several Articles and Sections contained herein are for
convenience only and shall not be considered in construing this Lease.

41


--------------------------------------------------------------------------------




 

Unless repugnant to the context, the words “Landlord” and “Tenant” appearing in
this Lease shall be construed to mean those named above and their respective
heirs, executors, administrators, successors and assigns, and those claiming
through or under them respectively.  If there be more than one tenant, the
obligations imposed by this Lease upon Tenant shall be joint and several.


10.15                 AUTHORITY OF TENANT AND LANDLORD.

Tenant represents and warrants to Landlord (which representations and warranties
shall survive the delivery of this Lease) that:  (a) Tenant (i) is duly
organized, validly existing and in good standing under the laws of its state of
incorporation or creation, (ii) has the corporate or other power and authority
to carry on businesses now being conducted and is qualified to do business in
every jurisdiction where such qualification is necessary, and (iii) has the
corporate or other power to execute and deliver and perform its obligations
under this Lease, and (b) the execution, delivery and performance by Tenant of
its obligations under this Lease have been duly authorized by all requisite
corporate or other action and will not violate any provision of law, any order
of any court or other agency of government, the corporate charter or by-laws or
other governing documents of the Tenant or any indenture, agreement or other
instrument to which it is a party or by which it is bound.

Landlord represents and warrants to Tenant that it has full right, power and
authority to enter into this Lease without the consent or approval of any other
entity or person and makes these representations knowing that Tenant will rely
thereon.  The execution, delivery and performance of this Lease by Landlord does
not conflict with the rights of any third parties under any written agreement
which is binding upon Landlord.  The signatory on behalf of Landlord further
represents and warrants that he has full right, power and authority to act for
and on behalf of Landlord in entering into this Lease.


10.16                 PRIOR NOTICE TO TENANT OF SALE OF PROPERTY.

Landlord agrees that it shall not enter into a binding agreement to sell or
assign its interest in the Property (except in connection with any financing or
to an entity in which it or any of its members, partners, beneficiaries,
shareholders or owners have a direct or indirect interest, or to any affiliate
of it or any of the foregoing) without first giving Tenant prior written notice
of its intention to do so.  This agreement shall not be construed to obligate
Landlord to give to Tenant any right of first refusal, right of first offer or
similar right, to provide to Tenant any information regarding any sale, or to
obligate Landlord to consider, negotiate or accept any offer to purchase the
Property made by Tenant.  This Section shall not be binding upon the holder of
any Superior Interest or anyone claiming by, through or under such holder.


10.17                 LANDLORD’S FEES.

Whenever Tenant requests Landlord to take any action or give any consent
required or permitted under this Lease, Tenant will reimburse Landlord for
Landlord’s reasonable out of pocket costs incurred in reviewing the proposed
action or consent, including without limitation reasonable attorneys’,
engineers’ or architects’ fees, upon demand.  Tenant will be obligated to make
such reimbursement without regard to whether Landlord consents to any such
proposed action.

42


--------------------------------------------------------------------------------




 


10.18                 WAIVER OF SUBROGATION.

Any property insurance carried by either party with respect to the Premises, the
Building, or property therein or occurrences thereon shall include a clause or
endorsement denying to the insurer rights of subrogation against the other party
to the extent rights have been waived by the insured prior to occurrence of
injury or loss.  Each party, notwithstanding any provisions of this Lease to the
contrary, hereby waives any rights of recovery against the other for injury or
loss due to hazards covered by such insurance to the extent of the
indemnification received thereunder.


10.19                 WAIVER OF JURY TRIAL.

LANDLORD AND TENANT AGREE THAT, TO THE EXTENT PERMITTED BY LAW AND BY APPLICABLE
POLICIES OF INSURANCE, EACH SHALL, AND HEREBY DOES, WAIVE TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER AGAINST THE OTHER ON ANY
MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE.


10.20                 SECURITY DEPOSIT.

Tenant shall deliver to Landlord,  concurrent with Tenant’s execution of this
Lease, cash in the amount of the Security Deposit Amount (the “Security
Deposit”), which Landlord shall hold as security for the faithful performance by
Tenant of all the terms, covenants, and conditions of this Lease to be kept and
performed by Tenant during the Term.  If Tenant defaults with respect to any
provisions of this Lease, including, but not limited to, the provisions relating
to the payment of rent,  Landlord may, but shall not be required to, draw upon
all or any portion of the Security Deposit for payment of any rent or any other
sum in default, or for the payment of any amount that Landlord may spend or may
become obligated to spend by reason of Tenant’s default; or to compensate
Landlord for any other loss, cost or damage that Landlord may suffer by reason
of Tenant’s default.  The use, application or retention of the Security Deposit,
or any portion thereof, by Landlord shall not prevent Landlord from exercising
any other right or remedy provided by this Lease or by law.  The parties agree
that Landlord shall not first be required to proceed against the Security
Deposit and the Security Deposit shall not operate as a limitation on any
recovery to which Landlord may otherwise be entitled.  If any portion of the
Security Deposit is drawn upon, Tenant shall, within five (5) business days
after written demand therefor, reinstate the Security Deposit to the amount then
required under this Lease, and Tenant’s failure to do so shall be an Event of
Default under this Lease.  The Security Deposit, or any balance thereof
remaining after cure of any default, shall be returned to Tenant within
forty-five (45) days following the later of the expiration of the Term or the
vacating of the Premises by Tenant.

Upon any conveyance by Landlord of its interest under this Lease, the Security
Deposit shall be delivered by Landlord to Landlord’s grantee or transferee. 
Upon any such delivery, Tenant hereby releases Landlord herein named of and from
any and all liability with respect to the Security Deposit, its application and
return, and Tenant agrees to look solely to such grantee or transferee with
respect thereto.  This provision shall also apply to subsequent grantees and
transferees.

43


--------------------------------------------------------------------------------




 

Provided that Tenant is not then in default beyond applicable notice and cure
periods, if any, the Security Deposit Amount shall be reduced to $68,750 on the
third anniversary of the Term Commencement Date .


10.21                 USE OF ROOF.

Tenant shall have the right to use the roof of the Building and building
structure required by Tenant from time to time for installation and use of
equipment exclusively in connection with its operations in the Premises,
including, without limitation, HVAC equipment, microwave dish or other
communications radio antenna and associated equipment (“Roof Equipment”). 
Tenant shall have no obligation to pay Rent for such right, but Tenant shall, at
its sole cost and expense, maintain any Roof Equipment in good condition and
repair, and comply with the terms and conditions set forth in this Lease with
respect to the installation of the Roof Equipment (including Article III), and
the use of the roof and building structure.  Prior to the installation of any
Roof  Equipment, Tenant shall notify Landlord of Tenant’s plans with respect to
the Roof Equipment along with plans and specifications showing the size,
location, height, weight and function for the Roof Equipment, together with
copies of any required licenses and permits required from applicable
governmental authorities therefore, and if applicable shall comply with the
applicable provisions of Article III.  Any roof penetrations shall be subject to
the approval of Landlord in its reasonable discretion.  At the expiration or
termination of this Lease, Tenant shall remove all Roof Equipment and restore
the roof and building structure to the condition it was in prior to the
installation of the Roof Equipment, unless Landlord and Tenant otherwise agree.

44


--------------------------------------------------------------------------------




 

EXECUTED as a sealed instrument in two or more counterparts on the day and year
first above written.

LANDLORD:

 

 

 

 

 

FARLEY WHITE WIGGINS, LLC

 

 

 

 

 

 

 

 

By:

/s/ Roger W. Altreuter

 

 

 

Name: Roger W. Altreuter

 

 

 

Title: Manager

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

ANIKA THERAPEUTICS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Charles H. Sherwood

 

 

 

Name: Charles H. Sherwood

 

 

 

Title: CEO

 

 

 

Hereunto duly authorized

 

 

45


--------------------------------------------------------------------------------


EXHIBIT A

Description of Lot

LEGAL DESCRIPTION OF THE LOT

Two certain contiguous parcels of land situated on the westerly side of Wiggins
Avenue in the Town of Bedford, County of Middlesex, Commonwealth of
Massachusetts, shown as Lots A.1 and A.2 on a plan entitled “Plan of Land in
Bedford, Mass.”  (Middlesex County) for Griffith Realty Corp. dated March 28,
1978, drawn by Joseph W. Moore Co., Inc., Land Surveyors, Civil Engineers, 16
Railroad Avenue, Bedford, Massachusetts, recorded with the Middlesex South
Registry of Deeds as Plan No. 737 of 1979 in Book 13735, Page 32, said parcels
being more particularly together described as follows:

BEGINNING

 

at a point on the northeasterly corner of said parcel, said point being on the
westerly side-line of Wiggins Avenue at land shown on said plan as now or
formerly of Little;

THENCE

 

running along the westerly sideline of Wiggins Avenue S 09° 39’ 39” E Eight
Hundred Forty-Five and 73/100 (845.73) feet to a point;

THENCE

 

turning and running S 66° 28’ 52” W Six Hundred Ninety-Six and 81/100 (696.81)
feet to a point;

THENCE

 

turning and running N 25° 08’ 08” W Four Hundred Sixty and 88/100 (460.88) feet
to a point;

THENCE

 

turning and running N 44° 55’ 27” Nine Hundred Eight-One and 01/100 (981.01)
feet to the point of beginning.

 

EXCEPTING AND EXCLUDING the land as set forth in Order of Taking by the Town of
Bedford dated August 7, 1967 and recorded with said Deeds in Book 11370, Page
284.

46


--------------------------------------------------------------------------------




EXHIBIT B

Plans and Specifications Describing Landlord’s Work

47


--------------------------------------------------------------------------------




EXHIBIT C

Plans and Specifications

Describing Landscaping Improvements to be Done by Landlord

48


--------------------------------------------------------------------------------




EXHIBIT D

Rules and Regulations

A.  The entrances, lobbies, passages, corridors, elevators, halls, courts,
sidewalks, vestibules, and stairways shall not be encumbered or obstructed by
Tenant, Tenant’s agents, servants, employees, licensees or visitors or used by
them for any purposes other than ingress or egress to and from the Premises.

B.  Tenant, or the employees, agents, servants, visitors or licensees of Tenant
shall not at any time place, leave or discard any rubbish, paper, articles, or
objects of any kind whatsoever outside the doors of the Premises or in the
corridors or passageways of the Building.

C.  Tenant shall not use the Premises: (a) for lodging or for any illegal
purposes; (b) to engage in the manufacture or sale of spirituous, fermented,
intoxicating or alcoholic beverages on the Premises; (c) to engage in the
manufacture or sale of, or permit the use of, any illegal drugs on the Premises;
or (d) for any retail use.

D.  No awning or other projections shall be attached to the outside walls or
windows.

E.  Door keys for doors in the Premises will be furnished at the Commencement of
the Lease by Landlord.

F.  Tenant assumes full responsibility for protecting its space from theft,
robbery and pilferage, which includes keeping doors locked and other means of
entry to the Premises closed and secured.

G.  The water and wash closets and other plumbing fixtures shall not be used for
any purposes other than those for which they were constructed, and no sweepings,
rubbish, rags, or other substances shall be thrown therein.

49


--------------------------------------------------------------------------------


EXHIBIT E

Tenant Estoppel Certificate

Ladies and Gentlemen:

This estoppel certificate and agreement (“Agreement”) is furnished by
                           (“Tenant”), a                        organized under
the laws of                     , with a principal place of business of
                                    .  Tenant understands that
                                              (“Landlord”) and
                               are relying upon Tenant’s statements and
agreements herein in connection with
                                                                  .

The Tenant hereby represents and certifies to, and agrees with, Landlord and
                                as set forth below:

1.

 

A true and complete copy of the Lease between Landlord and Tenant of premises
at                                             including, if any, all amendments
and modifications, is attached hereto as Exhibit A (the “Lease”). There are no
side letters or other arrangements, promises, understanding or commitments
between Landlord and Tenant relating to the Lease or the Premises (as defined in
the Lease). Tenant has not given Landlord any notice of termination under the
Lease.

 

 

 

2.

 

The Lease has not been assigned, amended or modified in any way, nor have the
Premises been sublet in whole or in part, except for the following [if no
exceptions are stated, there are NONE]:

 

 

 

 

 

 

 

 

 

 

 

 

.

 

 

 

3.

 

The Lease is presently in full force and effect according to its terms and is
the valid and binding obligation of Tenant. The Lease Term commenced on
                           . The Lease expires on                        .

 

 

 

4.

 

Neither Tenant nor Landlord is in default under the Lease nor does any state of
facts exist which with the passage of time or the giving of notice, or both,
would constitute a default under the Lease, except for the following [if no
exceptions are stated, there are NONE]:

 

 

 

 

 

 

.

 

50


--------------------------------------------------------------------------------




 

 

 

5.

 

All conditions and obligations under the Lease to be satisfied or performed by
Landlord as of the date hereof (including, without limitation, all work, if any,
to be performed by Landlord in the Premises or the Property) have been satisfied
and performed to the satisfaction of Tenant, and all contributions, if any,
required to be paid by Landlord under the Lease to date for improvements to the
Premises have been paid except as hereafter stated [if no exceptions are stated,
there are NONE]:

 

 

 

 

 

 

.

 

 

 

6.

 

Tenant is in possession of the Premises and is fully obligated to pay and is
paying the rent and other charges due under the Lease and is fully obligated to
perform and is performing all of the other obligations of Tenant under the
Lease, except as hereafter stated [if no exceptions are stated, there are NONE]:

 

 

 

 

 

 

.

 

 

 

7.

 

The Lease does not provide for any payments (including, without limitation, rent
credits) by Landlord to Tenant which are presently due and payable, or which are
due and payable in the future, except as hereafter stated [if no such payments
or credits are stated, there are NONE]:

 

 

 

 

 

 

.

 

 

 

8.

 

There are no existing defenses, offsets, counterclaims or credits which Tenant
has against the enforcement of the Lease by Landlord or the obligation of Tenant
to pay Annual Base Rent and additional rent, except as hereafter stated [if no
exceptions are stated, there are NONE]:

 

 

 

 

 

 

 

 

 

.

 

 

 

9.

 

The Annual Base Rent currently being paid under the Lease is
$                  per month ($              per annum). All Annual Base Rent,
additional rent and other changes by Tenant under the Lease have been paid
through and including                      . Except as hereafter stated, no rent
has been paid more than one (1) month in advance of the due date and no security
or other advance payments have been deposited with the Landlord [if no advance
rents or security deposits are stated, there are NONE]:

 

 

 

 

 

 

 

 

 

.

 

51


--------------------------------------------------------------------------------




 

 

 

10.

 

Tenant has no options, rights of first offer or rights of first refusal with
respect to extension of the Term, expansion of the Premises, purchase of the
Building or otherwise, except as hereinafter stated [if no exceptions are
stated, there are NONE]:

 

 

 

 

 

 

 

 

 

.

 

 

 

11.

 

There are no actions, whether voluntary or otherwise, pending or threatened
against the Tenant pursuant to the bankruptcy or insolvency laws of the United
States or any similar state laws. Tenant does not currently intend to and is not
currently contemplating filing for bankruptcy or similar protection from
creditors.

 

 

 

12.

 

The amount of the Security Deposit currently held under the Lease is
                       .

 

 

 

13.

 

Tenant has no option or right to purchase the property of which the Premises are
a part, or any portion thereof.

 

 

 

14.

 

The person signing this certificate on behalf of Tenant is duly authorized and
fully qualified to execute this instrument on behalf of Tenant thereby legally
binding Tenant.

 

EXECUTED as an instrument under seal as of                            ,
        .

TENANT:

 

 

 

 

By:

 

 

 

Name:

 

 

Its:

 

 

Hereunto Duly Authorized

 

 

Date Executed by Tenant:

 

 

 

ATTEST:

 

 

 

 

 

 

 

 

 

Secretary/Clerk

 

 

 

52


--------------------------------------------------------------------------------


EXHIBIT F

FORM OF MEMORANDUM OF TERM AND COMMENCEMENT DATE

THIS MEMORANDUM OF TERM AND COMMENCEMENT DATE (the “Memorandum”) is made and
entered into this      day of                     , 200  , by and between Farley
Wiggins, LLC (“Landlord”), and Anika Therapeutics, Inc. (“Tenant”) with regard
to that certain Lease dated                      (the “Lease”) relating to
property located at 33 Wiggins Avenue, Bedford, Massachusetts.

Landlord and Tenant agree as follows:

1.  Definitions.  Unless otherwise defined herein, capitalized terms used herein
shall have the same meanings as set forth for those terms in the Lease.

2.  Rental Commencement Date.  It is agreed that the Term Commencement date for
all purposes under the Lease is                     , and that Annual Base Rent
commenced to accrue on that date in the amount of $                    .  The
monthly Annual Base Rent is                     .

3.  Termination Date.  It is agreed that the scheduled expiration date under the
Lease is                     , subject to Tenant’s extension options set forth
in the Lease.

4.  Full Force and Effect.  The parties agree that the Lease is and remains in
full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed this Memorandum as of the
day and year first appearing above.

Landlord

 

 

 

 

 

 

 

 

FARLEY WHITE WIGGINS, LLC

 

ANIKA THERAPEUTICS, INC.

 

 

 

 

 

By:

 

 

By:

 

 

Name

 

 

Name

 

Title:

 

 

Title:

 

Hereunto duly authorized

 

 

Hereunto duly authorized

 

53


--------------------------------------------------------------------------------




EXHIBIT G

FORMS OF SNDA

54


--------------------------------------------------------------------------------